Exhibit 10.1

 

Published CUSIP Number:              

$705,729,000

CREDIT AGREEMENT

Dated as of October 5, 2006

among

HEALTH CARE PROPERTY INVESTORS, INC.,
as Borrower

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

THE LENDERS PARTY HERETO FROM TIME TO TIME

and

BANK OF AMERICA, N.A.,
as Administrative Agent,

and

BANC OF AMERICA SECURITIES LLC and
UBS SECURITIES LLC,
as Joint Lead Arrangers

and

BANC OF AMERICA SECURITIES LLC,
UBS SECURITIES LLC,
J.P. MORGAN SECURITIES INC. and
BARCLAYS CAPITAL,
as Joint Bookrunners

UBS SECURITIES LLC,
as Syndication Agent

JPMORGAN CHASE BANK, N.A.,
BARCLAYS BANK PLC, and
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents

Cahill Gordon & Reindel LLP
80 Pine Street
New York, New York  10005

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

Section

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

19

1.03

 

Accounting Terms

 

20

1.04

 

Rounding

 

20

1.05

 

Times of Day

 

20

 

 

 

 

 

ARTICLE II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

21

2.01

 

Loans

 

21

2.02

 

Borrowings, Conversions and Continuations of Loans

 

21

2.03

 

[Intentionally Omitted]

 

22

2.04

 

[Intentionally Omitted]

 

22

2.05

 

[Intentionally Omitted]

 

22

2.06

 

Prepayments

 

22

2.07

 

Termination or Reduction of Commitments

 

23

2.08

 

Repayment

 

23

2.09

 

Interest

 

23

2.10

 

Fees

 

24

2.11

 

Computation of Interest and Fees

 

24

2.12

 

Evidence of Debt

 

24

2.13

 

Payments Generally; Administrative Agent’s Clawback

 

25

2.14

 

Sharing of Payments by Lenders

 

26

2.15

 

[Intentionally Omitted]

 

27

2.16

 

[Intentionally Omitted]

 

27

 

 

 

 

 

ARTICLE III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

27

3.01

 

Taxes

 

27

3.02

 

Illegality

 

29

3.03

 

Inability to Determine Rates

 

29

3.04

 

Increased Costs; Reserves on Eurodollar Rate Loans

 

29

3.05

 

Compensation for Losses

 

30

3.06

 

Mitigation Obligations; Replacement of Lenders

 

31

3.07

 

Survival

 

31

 

 

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

32

4.01

 

Conditions of Initial Credit Extension

 

32

 

 

 

 

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES

 

34

5.01

 

Existence, Qualification and Power; Compliance with Laws

 

34

5.02

 

Authorization; No Contravention

 

35

5.03

 

Governmental Authorization; Other Consents

 

35

5.04

 

Binding Effect

 

35

5.05

 

Financial Statements; No Material Adverse Effect

 

35

5.06

 

Litigation

 

36

5.07

 

No Default

 

36

5.08

 

Ownership of Property; Liens; Leases

 

36

 

i


--------------------------------------------------------------------------------




 

Section

 

 

 

Page

 

 

 

 

 

 

5.09

 

Environmental Compliance

 

37

5.10

 

Insurance

 

37

5.11

 

Taxes

 

37

5.12

 

ERISA Compliance

 

37

5.13

 

Subsidiaries; Equity Interests; Subsidiary Guarantors

 

38

5.14

 

Margin Regulations; Investment Company Act; REIT Status

 

38

5.15

 

Disclosure

 

39

5.16

 

Compliance with Laws

 

39

5.17

 

Intellectual Property; Licenses, Etc.

 

39

5.18

 

Use of Proceeds

 

39

5.19

 

Taxpayer Identification Number

 

40

5.20

 

Acquisition Documents

 

40

 

 

 

 

 

ARTICLE VI

 

AFFIRMATIVE COVENANTS

 

40

6.01

 

Financial Statements

 

40

6.02

 

Certificates; Other Information

 

41

6.03

 

Notices

 

42

6.04

 

Payment of Obligations

 

43

6.05

 

Preservation of Existence, Etc.

 

43

6.06

 

Maintenance of Properties

 

44

6.07

 

Maintenance of Insurance

 

44

6.08

 

Compliance with Laws

 

44

6.09

 

Books and Records

 

44

6.10

 

Inspection Rights

 

44

6.11

 

Use of Proceeds

 

45

6.12

 

REIT Status

 

45

6.13

 

New Subsidiaries; Guarantees

 

45

6.14

 

Employee Benefits

 

45

 

 

 

 

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

46

7.01

 

Liens

 

46

7.02

 

Investments

 

46

7.03

 

Indebtedness

 

47

7.04

 

Fundamental Changes

 

47

7.05

 

Dispositions

 

47

7.06

 

Restricted Payments

 

47

7.07

 

Change in Nature of Business

 

47

7.08

 

Transactions with Affiliates

 

48

7.09

 

Burdensome Agreements

 

48

7.10

 

Financial Covenants

 

48

 

 

 

 

 

ARTICLE VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

49

8.01

 

Events of Default

 

49

8.02

 

Remedies Upon Event of Default

 

51

8.03

 

Application of Funds

 

51

 

 

 

 

 

ARTICLE IX

 

ADMINISTRATIVE AGENT

 

52

9.01

 

Appointment and Authority

 

52

9.02

 

Rights as a Lender

 

52

9.03

 

Exculpatory Provisions

 

52

 

ii


--------------------------------------------------------------------------------




 

Section

 

 

 

Page

 

 

 

 

 

9.04

 

Reliance by Administrative Agent

 

53

9.05

 

Delegation of Duties

 

53

9.06

 

Resignation of Administrative Agent

 

53

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

54

9.08

 

No Other Duties, Etc.

 

54

9.09

 

Administrative Agent May File Proofs of Claim

 

54

 

 

 

 

 

ARTICLE X

 

MISCELLANEOUS

 

55

10.01

 

Amendments, Etc.

 

55

10.02

 

Notices; Effectiveness; Electronic Communication

 

56

10.03

 

No Waiver; Cumulative Remedies

 

57

10.04

 

Expenses; Indemnity; Damage Waiver

 

57

10.05

 

Payments Set Aside

 

59

10.06

 

Successors and Assigns

 

59

10.07

 

Treatment of Certain Information; Confidentiality

 

62

10.08

 

Right of Setoff

 

63

10.09

 

Interest Rate Limitation

 

63

10.10

 

Counterparts; Integration; Effectiveness

 

64

10.11

 

Survival of Representations and Warranties

 

64

10.12

 

Severability

 

64

10.13

 

Replacement of Lenders

 

64

10.14

 

Governing Law; Jurisdiction; Etc.

 

65

10.15

 

Waiver of Jury Trial

 

66

10.16

 

No Advisory or Fiduciary Responsibility

 

66

10.17

 

USA Patriot Act Notice

 

67

10.18

 

Delivery of Signature Page

 

67

 

 

 

 

 

ARTICLE XI

 

GUARANTY

 

67

11.01

 

The Guaranty

 

67

11.02

 

Obligations Unconditional

 

67

11.03

 

Reinstatement

 

68

11.04

 

Certain Additional Waivers

 

69

11.05

 

Remedies

 

69

11.06

 

Rights of Contribution

 

69

11.07

 

Guarantee of Payment; Continuing Guarantee

 

69

 

SCHEDULES

2.01         Commitments and Applicable Percentages

5.13         Subsidiaries; Other Equity Investments

10.02       Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

A

Bridge Loan Notice

B

Note

C

Compliance Certificate

D

Assignment and Assumption

E

[Reserved]

F

Opinion Matters

G

Joinder Agreement

iii


--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

This CREDIT AGREEMENT, dated as of October 5, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”), among
HEALTH CARE PROPERTY INVESTORS, INC., a Maryland corporation (the “Borrower”),
the Subsidiary Guarantors party hereto from time to time (such term and each
other capitalized term used but not defined herein having the meaning given to
it in Article I), the lending institutions party hereto from time to time (each,
a “Lender” and collectively, the “Lenders”), BANK OF AMERICA, N.A., as
Administrative Agent, BANC OF AMERICA SECURITIES LLC, as Joint Lead Arranger and
Joint Bookrunner, UBS SECURITIES LLC, as Joint Lead Arranger, Joint Bookrunner
and Syndication Agent, J.P. MORGAN SECURITIES INC., as Joint Bookrunner,
BARCLAYS CAPITAL, as Joint Bookrunner, JPMORGAN CHASE BANK, N.A., as
Co-Documentation Agent, BARCLAYS BANK PLC, as Co-Documentation Agent, and
WACHOVIA BANK, NATIONAL ASSOCIATION, as Co-Documentation Agent.

WHEREAS, the Borrower has entered into an agreement and plan of merger (the “CNL
Merger Agreement”), dated as of May 1, 2006, with CNL Retirement Properties,
Inc., a Maryland corporation (“CNL”), and Ocean Acquisition 1, Inc., a Maryland
corporation and a wholly owned subsidiary of the Borrower (the “CNL Merger
Sub”), pursuant to which at the closing of the transactions contemplated by the
CNL Merger Agreement, CNL shall merge with and into the CNL Merger Sub, and the
CNL Merger Sub shall be the surviving entity, and the Borrower (or an affiliate
of the Borrower) shall acquire all outstanding equity interests of CNL (the “CNL
Merger”).

WHEREAS, the Borrower has entered into an agreement and plan of merger (the
“Advisor Merger Agreement”), dated as of May 1, 2006, with CNL Retirement Corp.,
a Florida corporation (the “Advisor”), and Ocean Acquisition 2 LLC, a Florida
limited liability company and a wholly owned subsidiary of the Borrower (the
“Advisor Purchaser”), pursuant to which at the closing of the transactions
contemplated by the Advisor Merger Agreement, the Advisor shall merge with and
into the Advisor Purchaser (the “Advisor Merger”) and the Advisor Purchaser
shall be the surviving entity.

WHEREAS, the Borrower has requested that the Lenders provide a bridge loan
facility, and the Lenders are willing to do so on the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:


ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS


1.01        DEFINED TERMS.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquired Business” means CNL and the Advisor and their Subsidiaries.

“Acquisition Agreements” means, collectively, the CNL Merger Agreement and the
Advisor Merger Agreement.

“Acquisition Documents” shall mean the collective reference to the CNL Merger
Agreement, the Advisor Merger Agreement and each amendment or supplement thereto
and each other agreement entered into in connection therewith relating to the
Acquisitions.


--------------------------------------------------------------------------------


 

“Acquisitions” means, collectively, the CNL Merger and the Advisor Merger.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advisor” has the meaning specified in the second recital to this Agreement.

“Advisor Merger” has the meaning specified in the second recital to this
Agreement.

“Advisor Merger Agreement” has the meaning specified in the second recital to
this Agreement.

“Advisor Purchaser” has the meaning specified in the second recital to this
Agreement.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agents” means the Administrative Agent, the Arrangers, the Bookrunners, the
Syndication Agent and the Documentation Agents.

“Aggregate Commitments” means the Commitments of all Lenders.  The Aggregate
Commitments on the Closing Date are $705,729,000.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means, for each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of such Lender’s Commitment at such time and
the denominator of which is the amount of the Aggregate Commitments at such
time.  The initial Applicable Percentages of each Lender are set forth opposite
the name of such Lender on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, for Loans pursuant to this Agreement, from time to
time, the number of basis points per annum set forth in the following table
based upon the Debt Rating as set forth below:

Pricing
Level

 

Debt Ratings

 

Applicable Rate for
Eurodollar Rate
Loans

 

Applicable Rate
for Base Rate
Loans

1

 

³A- from S&P/
³A3 from Moody’s

 

60 bps

 

0 bps

2

 

³BBB+ from S&P/
³Baa1 from Moody’s

 

65 bps

 

0 bps

3

 

³BBB from S&P/
³Baa2 from Moody’s

 

85 bps

 

0 bps

4

 

³BBB- from S&P/
³Baa3 from Moody’s

 

100 bps

 

0 bps

5

 

<BBB- from S&P/

<Baa3 from Moody’s or
nonrated by both S&P
and Moody’s

 

135 bps

 

0 bps

 

2


--------------------------------------------------------------------------------




“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of the Borrower’s
non-credit enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one level higher than the Pricing Level of the lower Debt
Rating shall apply.

Initially, the Applicable Rate shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 4.01(a)(vii). 
Thereafter, each change in the Applicable Rate shall occur on the first Business
Day following the effective change in the Debt Rating.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means Banc of America Securities LLC and UBS Securities LLC, each in
its capacity as joint lead arranger and joint bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2005,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Bank Loan Agreement” means the credit agreement, dated as of October 5, 2006
(as amended, restated, supplemented or otherwise modified from time to time),
among the Borrower, as borrower, the subsidiary guarantors party thereto, the
lenders party thereto from time to time, Bank of America, N.A., as
administrative agent, swingline lender and letter of credit issuer, Banc of
America Securities LLC, as joint

3


--------------------------------------------------------------------------------




lead arranger and joint bookrunner, UBS Securities LLC, as joint lead arranger,
joint bookrunner and syndication agent, J.P. Morgan Securities Inc., as joint
bookrunner, Barclays Capital, as joint bookrunner, JPMorgan Chase Bank, N.A., as
co-documentation agent, and Barclays Bank PLC as co-documentation agent,
Wachovia Bank, National Association, as Co-Documentation Agent, Goldman Sachs
Credit Partners L.P., as Co-Documentation Agent, Merrill Lynch Bank USA, as
Co-Documentation Agent, Wells Fargo Bank, N.A., as Senior Managing Agent,
Citicorp North America, Inc., as Senior Managing Agent, Credit Suisse, Cayman
Islands Branch, as Senior Managing Agent, Key Bank National Association, as
Senior Managing Agent, SunTrust Bank, as Senior Managing Agent, The Bank of Nova
Scotia, as Senior Managing Agent, and The Royal Bank of Scotland plc, as Senior
Managing Agent.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus ½ of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Bookrunners” means Banc of America Securities LLC, UBS Securities LLC, J.P.
Morgan Securities Inc. and Barclays Capital each in its capacity as joint
bookrunner.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Material” has the meaning specified in Section 6.02.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same Type
and, in the case of Eurodollar Rate Loans, having the same Interest Period made
by each of the Lenders pursuant to Section 2.01.

“Bridge Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other or (c) a continuation of Eurodollar Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market.

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, any property of the Borrower or any of its
Subsidiaries.  “Casualty Event” shall include but not be limited to any taking
of all or any part of any real property of any Person or any part thereof, in or
by condemnation or other eminent domain proceedings, or by reason of the
temporary requisition of the use or occupancy of all or any part of any real
property of any person or any part thereof by any Governmental Authority, civil
or military, or any settlement in lieu thereof.

4


--------------------------------------------------------------------------------




“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of 35% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right); or

(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Closing Date Material Adverse Effect” means the occurrence since December 31,
2005 of any event, circumstance, change or effect (any such item, an “Effect”)
that is, or is reasonably likely to be, materially adverse to the business,
financial condition or results of operations of CNL and its subsidiaries taken
as a whole; provided, however, that in no event shall any of the following be
deemed, either alone or in combination, to constitute, nor shall any of the
following be taken into account in determining whether there has been, a Closing
Date Material Adverse Effect:  (a) any Effect that results from changes in
general economic conditions or changes in securities markets in general,
including any changes in interest rates, (b) any Effect that results from
general changes in the industries in which CNL and its subsidiaries operate, (c)
any Effect related to the public announcement or the pendency or consummation of
the transactions contemplated by the Acquisition Agreements, (d) any Effect that
results from any action taken at the specific request of the Borrower, (e) any
change in the market price or trading volume of the common stock of CNL after
May 1, 2006, provided that the exception in this clause shall not prevent or
otherwise affect a determination that any Effect(s) underlying such change has,
individually or

5


--------------------------------------------------------------------------------




in the aggregate with any other Effect, resulted in a Material Adverse Effect,
(f) any Effect that results from natural disasters, acts of war, sabotage or
terrorism, military actions or the escalation thereof, or (g) any Effects
resulting from any change in applicable law or regulation in the geographic
regions in which CNL or any of its subsidiaries operates; except in the case of
clauses (a), (b), (f) and (g), for any Effect that has a significantly
disproportionate adverse impact on CNL and its subsidiaries compared to other
companies of similar size operating in the principal industries in which CNL and
its subsidiaries operate.

“CNL” has the meaning specified in the first recital to this Agreement.

“CNL Merger” has the meaning specified in the first recital to this Agreement.

“CNL Merger Agreement” has the meaning specified in the first recital to this
Agreement.

“CNL Merger Sub” has the meaning specified in the first recital to this
Agreement.

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to make Loans to the
Borrower pursuant to Section 2.01 in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 or in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.

“Companies” means the Borrower and its Subsidiaries and “Company” means any one
of them.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consolidated EBITDA” means the sum of (a) EBITDA of the Borrower and its
Subsidiaries on a consolidated basis plus (b) without duplication, the
Borrower’s Pro Rata Share of EBITDA of each Material Joint Venture.

“Consolidated Fixed Charges” means, with respect to the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) Consolidated Interest
Expense plus (b) Scheduled Principal Payments plus (c) dividends and
distributions in respect of preferred stock (but excluding redemption payments
or charges in connection with the redemption of preferred stock) of the Borrower
and its Subsidiaries.

“Consolidated Intangible Assets” means an amount equal to the Intangible Assets
of the Borrower and its Subsidiaries on a consolidated basis.

“Consolidated Interest Expense” means the sum of (a) Interest Expense of the
Borrower and its Subsidiaries on a consolidated basis plus (b) without
duplication, the Borrower’s Pro Rata Share of Interest Expense of each Material
Joint Venture.

“Consolidated Shareholders’ Equity” means, as of any date of determination,
consolidated shareholders’ equity of the Borrower and its Subsidiaries, as
determined in accordance with GAAP.

“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, an amount equal to
(a) Consolidated Shareholders’ Equity on such date minus (b) Consolidated
Intangible Assets on such date.

6


--------------------------------------------------------------------------------




“Consolidated Total Asset Value” means the sum of (a) Total Asset Value of the
Borrower and its Subsidiaries on a consolidated basis plus (b) without
duplication, the Borrower’s Pro Rata Share of Total Asset Value of each Material
Joint Venture.

“Consolidated Total Indebtedness” means the sum of (a) Indebtedness of the
Borrower and its Subsidiaries on a consolidated basis plus (b) without
duplication, the Borrower’s Pro Rata Share of Indebtedness of each Material
Joint Venture.

“Consolidated Unencumbered Asset Value” means the sum of (a) Unencumbered Asset
Value of the Borrower and the Borrower’s Pro Rata Share of Unencumbered Asset
Value of its Subsidiaries on a consolidated basis plus (b) without duplication,
the Borrower’s Pro Rata Share of Unencumbered Asset Value of each Material Joint
Venture; provided, however, that the preceding calculation shall exclude
Subsidiaries and Material Joint Ventures that are not Guarantors and which have
Indebtedness other than Indebtedness owing to the Borrower or any Guarantor.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means a Borrowing.

“Debt Rating” has the meaning specified in the definition of “Applicable Rate.”

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has otherwise failed to pay over
to the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

“Development Property” means any real property in which the development and
construction with respect thereto are not complete.

7


--------------------------------------------------------------------------------




“Disposition” or “Dispose” means the sale, transfer or assignment (including any
sale and leaseback transaction) of any property by any Person, including any
sale, assignment, transfer or other disposal, with or without recourse, of any
notes or accounts receivable or any rights and claims associated therewith, in
any case other than sales or other dispositions of assets in the ordinary course
of business.

“Documentation Agent” means each of JPMorgan Chase Bank, N.A., Barclays Bank PLC
and Wachovia Bank, National Association in their capacity as Co-Documentation
Agents.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EBITDA” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, an amount equal to the Net Income of such Person and its
Subsidiaries for such period plus (a) the following to the extent deducted in
calculating such Net Income:  (i) Consolidated Interest Expense for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
such Person and its Subsidiaries for such period, (iii) depreciation and
amortization expense for such period and (iv) expenses of such Person and its
Subsidiaries reducing such Net Income during such period which do not represent
a cash expenditure in such period or any prior or future period and minus (b)
all items of such Person and its Subsidiaries increasing Net Income for such
period which do not represent a cash receipt in such period or any prior or
future period.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person and all
of the warrants or options for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

8


--------------------------------------------------------------------------------




“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 4:00 p.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Lender, in which its applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located
and (c) in the case of a Foreign Lender (other than an assignee pursuant to a
request by the Borrower under Section 10.13), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party hereto (or designates a new Lending Office) or is
attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with Section 3.01(e), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 3.01(a).

“Existing CNL Credit Agreement” means that certain Amended and Restated Credit
Agreement dated as of August 23, 2005 among CNL Retirement Partners, LP, as
borrower, CNL Retirement GP Corp., CNL Retirement LP Corp., CNL Retirement
Properties, Inc. and each of the other guarantors, Bank of America, N.A., as
administrative agent, swing line lender and L/C issuer, JPMorgan Chase Bank,
N.A. and General Electric Capital Corporation as co-syndication agents, Wachovia
Bank, National Association and Key Bank National Association, as
co-documentation agents and the other lenders party thereto, and Banc of America
Securities LLC, as sole lead arranger and sole book manager.

9


--------------------------------------------------------------------------------




“Existing Credit Agreement” means that certain Credit Agreement, dated as of
October 26, 2004, among the Borrower, Bank of America, N.A., as administrative
agent, swing line lender, and issuing bank, and the lenders party thereto.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the Amended and Restated Bank and Bridge Facilities Fee
Letter Agreement, dated July 10, 2006, among the Borrower, Bank of America,
N.A., Banc of America Securities LLC, UBS Loan Finance LLC, UBS Securities LLC,
JPMorgan Chase Bank, National Association, J.P. Morgan Securities Inc., Barclays
Bank PLC and Barclays Capital.

“Fixed Charge Coverage Ratio” means, on the last day of any fiscal quarter, the
ratio of (a) Consolidated EBITDA for the twelve month period ending on such date
to (b) Consolidated Fixed Charges for the twelve month period ending on such
date.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is a resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

10


--------------------------------------------------------------------------------




“Granting Lender” has the meaning set forth in Section 10.06(h).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means a collective reference to the Subsidiary Guarantors and each
other Person that subsequently joins as a Guarantor pursuant to Section 6.13,
together with their successors and permitted assigns, and “Guarantor” means any
one of them.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, as to any Person, without duplication, all of the
following, whether or not included as indebtedness or liabilities in accordance
with GAAP:

(a)           all obligations of such Person for borrowed money, whether secured
or unsecured, and all obligations of such Person evidenced by bonds, debentures,
notes, loan agreements or other similar instruments including, without
limitation, recourse and non-recourse mortgage debt;

(b)           all direct or contingent obligations of such Person arising under
letters of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c)           aggregate net obligations of such Person under Swap Contracts;

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business);

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse, to the extent of the value of the property encumbered by such Lien;

11


--------------------------------------------------------------------------------




(f)            capital leases and Synthetic Lease Obligations;

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person at any time prior to the date that is six months after the Maturity Date,
valued, in the case of a redeemable preferred interest, at the liquidation
preference thereof; and

(h)           all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, (i) the amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date (which shall be a positive number if such amount would be owed by
the Borrower and a negative number if such amount would be owed to the Borrower)
and the net obligations under Swap Contacts shall not be less than zero, (ii)
the amount of any capital lease or Synthetic Lease Obligation as of any date
shall be deemed to be the amount of Attributable Indebtedness in respect thereof
as of such date and (iii) Consolidated Total Indebtedness shall not include
security deposits, accrued liabilities or prepaid rent, each as defined in
accordance with GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 10.04(b).

“Insurance Proceeds” means any proceeds received from insurance maintained by or
on behalf of the Borrower or any Subsidiary and relating to claims with respect
to losses of the Borrower or such Subsidiary, whether such proceeds are payable
to the Borrower, such Subsidiary or to the Administrative Agent, net of amounts
of the type described in clauses (A), (B) and (C) of clause (a)(ii) of the
definition of “Net Cash Proceeds” with respect to the loss giving rise to
receipt of such proceeds.

“Intangible Assets” means assets of a Person and its Subsidiaries that are
classified as intangible assets under GAAP, but excluding interests in real
estate that are classified as intangible assets in accordance with GAAP.

“Interest Expense” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, the sum of all (a) interest expense for such period
determined in accordance with GAAP (but excluding any charges resulting from
settlement of options to repurchase remarketable bonds) and (b) interest that is
capitalized in such period in accordance with GAAP.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan, the last Business Day of each calendar quarter and
the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
(or if agreed to by all Lenders, nine or twelve months) thereafter, as selected
by the Borrower in its Bridge Loan Notice; provided that:

12


--------------------------------------------------------------------------------




(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Borrower’s
internal controls over financial reporting, in each case as described in the
Securities Laws.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit G executed and delivered by a new Guarantor in accordance with Section
6.13.

“Joint Venture” means any Person in which the Borrower, directly or indirectly,
has an ownership interest but does not consolidate the assets or income of such
Person in preparing its consolidated financial statements.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Leverage Ratio” means, on the last day of any fiscal quarter, the ratio of (a)
Consolidated Total Indebtedness outstanding on such date to (b) Consolidated
Total Asset Value as of such date.

13


--------------------------------------------------------------------------------




“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article
II.

“Loan Documents” means this Agreement, each Note and the Fee Letter.

“Loan Parties” means, collectively, the Borrower and each Guarantor.  For
purposes of the representations and warranties made pursuant to Article V on the
Closing Date, references to “Loan Party” shall exclude any Person that is or is
required to become a Loan Party immediately following the CNL Merger and the
Advisor Merger.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Borrowers to perform its obligations under any Loan Document to
which it is a party; or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower of any Loan
Document to which it is a party.

“Material Joint Venture” means a Joint Venture in which the Borrower has made a
net equity investment of $15,000,000 or greater.  For purposes of this
definition, the Borrower’s aggregate Investment in a Joint Venture will be
valued at (a) the aggregate amount of cash and cash equivalents and the book
value of other property contributed by the Borrower to such Joint Venture minus
(b) the aggregate amount of distributions received by the Borrower from such
Joint Venture that would be classified as a return of capital (as opposed to a
return on investment).

“Maturity Date” means October 3, 2007.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Lien” means any Lien that encumbers a real property owned by a Person
other than Permitted Liens.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a)           with respect to any Disposition or Casualty Event, the excess, if
any, of (i) the sum of cash and cash equivalents received in connection with
such Disposition or Casualty Event (including any cash received by way of
deferred payment pursuant to, or by monetization of or other cash realization
upon, a note receivable or other non-cash consideration, but only as and when so
received) over (ii) the sum of (A) the principal, interest, premiums, penalties
and other amounts due under any Indebtedness that is secured by a Lien on such
asset and that is required to be repaid in connection with such event (other
than Indebtedness under the Loan Documents), (B) the out-of-pocket expenses
incurred by the Borrower or any Subsidiary in connection with

14


--------------------------------------------------------------------------------




such Disposition or Casualty Event, (C) taxes reasonably estimated to be
actually payable with respect to the taxable year in which such Disposition or
Casualty Event occurred as a result of any gain recognized in connection
therewith and (D) amounts reasonably expected to be payable prior to the
Maturity Date pursuant to customary escrow arrangements, purchase price
adjustments or indemnification agreements in connection with such Disposition
(as estimated in good faith by a Responsible Officer of the applicable Loan
Party and set forth in a certificate delivered to the Administrative Agent prior
to the consummation of such Disposition); and

(b)           with respect to any debt incurrence or Public Equity Issuance, the
excess of (i) the sum of the cash and cash equivalents received in connection
with such event over (ii) the underwriting discounts and commissions, and other
out-of-pocket fees and expenses, incurred by the Borrower and its Subsidiaries
in connection with such sale.

“Net Income” means, for any period, for a Person and its Subsidiaries on a
consolidated basis, the net income of such Person and its Subsidiaries
(excluding extraordinary gains and extraordinary losses and other non-recurring
items, including, without limitation, charges resulting from settlement of
options to repurchase remarketable bonds and other similar charges) for that
period as determined in accordance with GAAP.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit B.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means with respect to Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments occurring on such date.

“Participant” has the meaning specified in Section 10.06(d).

15


--------------------------------------------------------------------------------




“Patriot Act” has the meaning specified in Section 10.17.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any
ERISA Affiliate contributes or has an obligation to contribute, or in the case
of a multiple employer or other plan described in Section 4064(a) of ERISA, has
made contributions at any time during the immediately preceding five plan years.

“Permitted Liens” means Liens permitted under Section 7.01(c), (d), (e), (f) and
(g).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pro Rata Share” means (a) with respect to the EBITDA, Net Income, Interest
Expense, Total Asset Value and Unencumbered Asset Value of each Joint Venture,
the Borrower’s direct or indirect, percentage ownership interest in such Joint
Venture and (b) with respect to the Indebtedness of each Joint Venture (i) if
the Indebtedness is recourse to the Borrower or any of its Subsidiaries the
amount of such Indebtedness that is recourse to the Borrower or such Subsidiary
and (ii) if the Indebtedness is not recourse to the Borrower or any of its
Subsidiaries, the Borrower’s percentage ownership interest in such Joint
Venture.

“Public Equity Issuance” means the issuance, sale or other disposition by the
Borrower or one if its Subsidiaries of its Equity Interests, including any Rule
144A offering or any rights, warrants or options to purchase shares of its
Equity Interests; provided that the term Public Equity Issuance shall not
include (a) the issuance or sale of Equity Interests by a Subsidiary of the
Borrower to the Borrower or another Subsidiary of the Borrower or (b) any
rights, options or Equity Interests issued pursuant to employee or director
incentive, stock option or stock repurchase plans in the ordinary course.

“Public Lender” has the meaning specified in Section 6.02.

“Refinancing” means the repayment of existing indebtedness of the Borrower and
CNL of up to $1,100,000,000 in connection with the Acquisitions.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

16


--------------------------------------------------------------------------------


“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Loans, a Bridge Loan Notice.

“Requisite Lenders” means, as of any date of determination, Lenders having more
than 50% of (i) the Aggregate Commitments or (ii) the Total Outstandings, as the
case may be; provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Requisite Lenders.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, each executive vice president and senior vice president, and
the treasurer of a Loan Party.  Any document delivered hereunder that is signed
by a Responsible Officer of a Loan Party shall be conclusively presumed to have
been authorized by all necessary corporate, partnership and/or other action on
the part of the Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of the Loan Party.

“Restricted Payment” means any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such capital stock or other Equity Interest, or on account of any return of
capital to the Borrower’s stockholders, partners or members (or the equivalent
Person thereof).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Scheduled Principal Payment” means (a) all scheduled principal payments by the
Borrower and its Subsidiaries with respect to its Consolidated Total
Indebtedness (other than payments due at final maturity of any tranche of
Indebtedness) and (b) without duplication, the Borrower’s Pro Rata Share of all
scheduled principal payments with respect to the Indebtedness (other than
payments due at final maturity of any tranche of Indebtedness) of each Material
Joint Venture, in each case without giving effect to any reduction in such
scheduled principal payments as a result of any voluntary or mandatory
prepayment with respect thereto made in the same period in which such principal
payment was scheduled to be made.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Debt” means that portion of Consolidated Total Indebtedness that is
subject to a Lien (other than Permitted Liens).

“Secured Debt Ratio” means, on the last day of any fiscal quarter, the ratio of
(a) Secured Debt outstanding on such date to (b) Consolidated Total Asset Value
as of such date.

“Securities Laws” means the Securities Act of 1933, as amended (the “Securities
Act”), the Securities Exchange Act of 1934, as amended (the “Securities Exchange
Act”), the Sarbanes-Oxley Act of 2002 and the applicable accounting and auditing
principles, rules, standards and practices promulgated, approved or incorporated
by the SEC or the PCAOB.

“SPC” has the meaning set forth in Section 10.06(h).

17


--------------------------------------------------------------------------------




“Specified Representations” has the meaning set forth in Section 4.01(a)(viii).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity the accounts of which are
consolidated with the accounts of the Borrower in the Borrower’s consolidated
financial statements prepared in accordance with GAAP.  Unless otherwise
specified, all references herein to a “Subsidiary” or to “Subsidiaries” shall
refer to a Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantors” means (a) each Subsidiary of the Borrower identified on
the signature pages hereto, and (b) each other Subsidiary of the Borrower that
subsequently joins as a Guarantor pursuant to Section 6.13, together with their
successors and permitted assigns, and “Subsidiary Guarantor” means any one of
them.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing, whether or not any such
transaction is governed by or subject to any master agreement, and (b) any and
all transactions of any kind, and the related confirmations, which are subject
to the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Syndication Agent” means UBS Securities LLC in its capacity as Syndication
Agent.

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
so-called synthetic, off-balance sheet or tax retention lease.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Threshold Amount” means $50,000,000.

“Total Asset Value” means an amount equal to (a) all assets of a Person and its
Subsidiaries as determined in accordance with GAAP plus (b) all accumulated
depreciation associated with such assets minus (c) Intangible Assets.

18


--------------------------------------------------------------------------------




“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

“Transactions” means, collectively, (i) the Acquisitions, (ii) the Refinancing,
(iii) the entering into of this Agreement and the funding of the Loans, (iv) the
payment of related fees, commissions and expenses, (v) the entry into and
borrowing of not more than $2,700,000,000 under the Bank Loan Agreement, and
(vi) all transactions related thereto.

“Treasury Management Agreement” means any treasury, depository or cash
management arrangements, services or products, including, without limitation,
overdraft services and automated clearinghouse transfers of funds.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“Unencumbered Asset Value” means the sum of (a) the aggregate net book value, as
determined in accordance with GAAP, of all real property of a Person that is not
subject to a Mortgage Lien plus (b) all accumulated depreciation with respect to
such real properties plus (c) unrestricted cash and cash equivalents of such
Person.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Unsecured Debt” means that portion of Consolidated Total Indebtedness that is
not Secured Debt.

“Unsecured Leverage Ratio” means, on the last day of any fiscal quarter, the
ratio of (a) Unsecured Debt outstanding on such date to (b) Consolidated
Unencumbered Asset Value as of such date.


1.02        OTHER INTERPRETIVE PROVISIONS.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits

19


--------------------------------------------------------------------------------




and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.


1.03        ACCOUNTING TERMS.


(A)           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP
APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO TIME, APPLIED IN A
MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED FINANCIAL STATEMENTS,
EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE BORROWER OR THE REQUISITE LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWER SHALL NEGOTIATE IN GOOD FAITH
TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF IN
LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUISITE LENDERS);
PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL CONTINUE TO
BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND (II) THE
BORROWER SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS FINANCIAL
STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS REASONABLY
REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN CALCULATIONS OF SUCH
RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO SUCH CHANGE IN GAAP.


1.04        ROUNDING.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).


1.05        TIMES OF DAY.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

20


--------------------------------------------------------------------------------





ARTICLE II


THE COMMITMENTS AND CREDIT EXTENSIONS


2.01        LOANS.

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make a loan (each such loan, a “Loan”) to the Borrower on the Closing
Date in an amount not to exceed the amount of such Lender’s Commitment. The
Commitments are not revolving in nature, and amounts repaid in respect of the
Loans may not be reborrowed.  The Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.


2.02        BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS.


(A)           EACH BORROWING, EACH CONVERSION OF LOANS FROM ONE TYPE TO THE
OTHER, AND EACH CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE MADE UPON THE
BORROWER’S IRREVOCABLE NOTICE TO THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY
TELEPHONE.  EACH SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT
LATER THAN 12:00 NOON (I) THREE BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY
BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS OR OF ANY
CONVERSION OF EURODOLLAR RATE LOANS TO BASE RATE LOANS, AND (II) ON THE
REQUESTED DATE OF ANY BORROWING OF BASE RATE LOANS.  EACH TELEPHONIC NOTICE BY
THE BORROWER PURSUANT TO THIS SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY
DELIVERY TO THE ADMINISTRATIVE AGENT OF A WRITTEN BRIDGE LOAN NOTICE,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER. 
EACH BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE LOANS SHALL
BE IN A PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS
THEREOF.  EACH BORROWING OF OR CONVERSION TO BASE RATE LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS
THEREOF.

Each Bridge Loan Notice (whether telephonic or written) shall specify (i)
whether the Borrower is requesting a Borrowing, a conversion of Loans from one
Type to the other, or a continuation of Eurodollar Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto.  If the Borrower fails to specify a
Type of Loan in a Bridge Loan Notice or if the Borrower fails to give a timely
notice requesting a conversion or continuation, then the applicable Loans shall
be made as, or converted to, Base Rate Loans.  Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurodollar Rate Loans.  If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurodollar
Rate Loans in any such Bridge Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.


(B)           FOLLOWING RECEIPT OF A BRIDGE LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE
PERCENTAGE OF THE APPLICABLE LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR
CONTINUATION IS PROVIDED BY THE BORROWER, THE ADMINISTRATIVE AGENT SHALL NOTIFY
EACH LENDER OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS
DESCRIBED IN THE PRECEDING SUBSECTION.  EACH LENDER SHALL MAKE THE AMOUNT OF ITS
LOAN AVAILABLE TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE
ADMINISTRATIVE AGENT’S OFFICE NOT LATER THAN 2:00 P.M. ON THE BUSINESS DAY
SPECIFIED IN THE APPLICABLE BRIDGE LOAN NOTICE.  UPON SATISFACTION OF THE
APPLICABLE CONDITIONS SET FORTH IN SECTION 4.01, THE ADMINISTRATIVE AGENT SHALL
MAKE ALL FUNDS SO RECEIVED AVAILABLE TO THE BORROWER IN LIKE FUNDS AS RECEIVED
BY THE ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWER
ON THE BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE
TRANSFER OF SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO
(AND REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE BORROWER.

21


--------------------------------------------------------------------------------





(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN.  DURING THE EXISTENCE OF A DEFAULT, NO LOANS MAY BE
REQUESTED AS, CONVERTED TO OR CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE
CONSENT OF THE REQUISITE LENDERS.


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWER AND
THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR
EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME
THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWER AND THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN
DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH
CHANGE.


(E)           AFTER GIVING EFFECT TO ALL BORROWINGS, ALL CONVERSIONS OF LOANS
FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF LOANS AS THE SAME TYPE,
THERE SHALL NOT BE MORE THAN TEN INTEREST PERIODS IN EFFECT WITH RESPECT TO ALL
LOANS HEREUNDER.


2.03        [INTENTIONALLY OMITTED].


2.04        [INTENTIONALLY OMITTED].


2.05        [INTENTIONALLY OMITTED].


2.06        PREPAYMENTS.


(A)           THE BORROWER MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, AT ANY
TIME OR FROM TIME TO TIME, VOLUNTARILY PREPAY LOANS IN WHOLE OR IN PART WITHOUT
PREMIUM OR PENALTY; PROVIDED THAT (I) SUCH NOTICE MUST BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (A) THREE BUSINESS DAYS PRIOR TO
ANY DATE OF PREPAYMENT OF EURODOLLAR RATE LOANS AND (B) ON THE DATE OF
PREPAYMENT OF BASE RATE LOANS; (II) ANY PREPAYMENT OF EURODOLLAR RATE LOANS
SHALL BE IN A PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE OF $100,000 IN
EXCESS THEREOF; AND (III) ANY PREPAYMENT OF BASE RATE LOANS SHALL BE IN A
PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE MULTIPLE OF $100,000 IN EXCESS THEREOF
OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF THEN
OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT AND THE TYPE(S) OF LOANS TO BE PREPAID.  THE ADMINISTRATIVE AGENT
WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND OF THE
AMOUNT OF SUCH LENDER’S APPLICABLE PERCENTAGE OF SUCH PREPAYMENT.  IF SUCH
NOTICE IS GIVEN BY THE BORROWER, THE BORROWER SHALL MAKE SUCH PREPAYMENT AND THE
PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN.  ANY PREPAYMENT OF A EURODOLLAR RATE LOAN SHALL BE
ACCOMPANIED BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY
ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH PREPAYMENT SHALL BE
MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH THE APPLICABLE PERCENTAGES.


(B)           [INTENTIONALLY OMITTED].


(C)           [INTENTIONALLY OMITTED].


(D)           [INTENTIONALLY OMITTED].


(E)           WITHIN THREE BUSINESS DAYS AFTER ANY NET CASH PROCEEDS ARE
RECEIVED BY THE BORROWER OR ANY SUBSIDIARY IN RESPECT OF (I) ANY DISPOSITION; OR
(II) ANY CASUALTY EVENT, THE BORROWER SHALL PREPAY THE LOANS PLUS ACCRUED AND
UNPAID INTEREST, FEES AND ALL OTHER SUMS WITH RESPECT TO THE PRINCIPAL AMOUNT SO
PREPAID, IN AN AGGREGATE AMOUNT EQUAL TO 100% OF SUCH NET CASH PROCEEDS LESS ANY
PORTION OF SUCH PROCEEDS THAT MUST BE DISTRIBUTED TO MAINTAIN THE BORROWER’S
STATUS AS A REIT.

22


--------------------------------------------------------------------------------





(F)            WITHIN THREE BUSINESS DAYS AFTER ANY NET CASH PROCEEDS ARE
RECEIVED BY THE BORROWER OR ANY SUBSIDIARY IN RESPECT OF ANY ISSUANCE OF DEBT
AFTER THE CLOSING DATE (OTHER THAN AN ISSUANCE OF DEBT (I) IN AN AGGREGATE
AMOUNT UP TO $1,000,000 PER ANNUM FOR ISSUANCES OF DEBT NOT COVERED BY THE
FOLLOWING CLAUSES (II) AND (III); (II) TO REFINANCE EXISTING PURCHASE MONEY
FINANCING, UP TO THE AMOUNT THEN OUTSTANDING UNDER SUCH EXISTING FINANCING, OR
(III) TO PROVIDE MORTGAGE FINANCING FOR THE ACQUISITION OF NEW PROPERTIES UP TO
AN AGGREGATE AMOUNT IN ANY 12-MONTH PERIOD OF $50,000,000), THE BORROWER SHALL
PREPAY LOANS PLUS ACCRUED AND UNPAID INTEREST, FEES AND ALL OTHER SUMS WITH
RESPECT TO THE PRINCIPAL AMOUNT SO PREPAID, IN AN AGGREGATE AMOUNT EQUAL TO 100%
OF SUCH NET CASH PROCEEDS.


(G)           WITHIN THREE BUSINESS DAYS AFTER ANY NET CASH PROCEEDS ARE
RECEIVED BY THE BORROWER OR ANY SUBSIDIARY IN RESPECT OF ANY PUBLIC EQUITY
ISSUANCE OR EQUITY CONTRIBUTION AFTER THE CLOSING DATE, THE BORROWER SHALL
PREPAY LOANS PLUS ACCRUED AND UNPAID INTEREST, FEES AND ALL OTHER SUMS WITH
RESPECT TO THE PRINCIPAL AMOUNT SO PREPAID, IN AN AGGREGATE AMOUNT EQUAL TO 100%
OF SUCH NET CASH PROCEEDS.


2.07        TERMINATION OR REDUCTION OF COMMITMENTS.

Unless previously terminated, the Commitments will terminate on the earliest to
occur of (A) the Closing Date, immediately after the closing hereunder; (B)
October 31, 2006, if the Closing Date has not occurred on or before such date;
and (C) the termination of the CNL Merger Agreement.


2.08        REPAYMENT.


(A)           THE BORROWER SHALL REPAY TO THE LENDERS ON THE MATURITY DATE,
UNLESS ACCELERATED SOONER PURSUANT TO SECTION 8.02, THE ENTIRE OUTSTANDING
PRINCIPAL BALANCE OF ALL LOANS TOGETHER WITH ACCRUED BUT UNPAID INTEREST, FEES
AND ALL OTHER SUMS WITH RESPECT THERETO.


(B)           [INTENTIONALLY OMITTED].


(C)           [INTENTIONALLY OMITTED].


(D)           [INTENTIONALLY OMITTED].


2.09        INTEREST.


(A)           APPLICABLE INTEREST.  SUBJECT TO THE PROVISIONS OF SUBSECTION (B)
BELOW, (I) EACH EURODOLLAR RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING
PRINCIPAL AMOUNT THEREOF FOR EACH INTEREST PERIOD AT A RATE PER ANNUM EQUAL TO
THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE RATE AND (II)
EACH BASE RATE LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT
THEREOF FROM THE APPLICABLE BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE
RATE PLUS THE APPLICABLE RATE.


(B)           DEFAULT INTEREST.

(i)      If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

23


--------------------------------------------------------------------------------




(ii)     If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Requisite Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Upon the request of the Requisite Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.


(C)           INTEREST PAYMENT DATE.  INTEREST ON EACH LOAN SHALL BE DUE AND
PAYABLE IN ARREARS ON EACH INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH
OTHER TIMES AS MAY BE SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND
PAYABLE IN ACCORDANCE WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND
BEFORE AND AFTER THE COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.


2.10        FEES.

(a)           [Intentionally Omitted].

(b)           Other Fees.

(I)      THE BORROWER SHALL PAY TO THE ARRANGERS AND THE ADMINISTRATIVE AGENT
FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND AT THE TIMES SPECIFIED
IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE
REFUNDABLE FOR ANY REASON WHATSOEVER.

(II)     THE BORROWER SHALL PAY TO THE LENDERS SUCH FEES AS SHALL HAVE BEEN
SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE TIMES SO SPECIFIED. 
SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE REFUNDABLE FOR ANY
REASON WHATSOEVER.


2.11        COMPUTATION OF INTEREST AND FEES.

All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed.  All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year).  Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.13(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.


2.12        EVIDENCE OF DEBT.


(A)           THE CREDIT EXTENSIONS MADE BY EACH LENDER SHALL BE EVIDENCED BY
ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER AND BY THE
ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE ACCOUNTS OR
RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE BY
THE LENDERS TO THE BORROWER AND THE

24


--------------------------------------------------------------------------------





INTEREST AND PAYMENTS THEREON.  ANY FAILURE TO SO RECORD OR ANY ERROR IN DOING
SO SHALL NOT, HOWEVER, LIMIT OR OTHERWISE AFFECT THE OBLIGATION OF THE BORROWER
HEREUNDER TO PAY ANY AMOUNT OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT
OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND
THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS,
THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE
ABSENCE OF MANIFEST ERROR.  UPON THE REQUEST OF ANY LENDER MADE THROUGH THE
ADMINISTRATIVE AGENT, THE BORROWER SHALL EXECUTE AND DELIVER TO SUCH LENDER
(THROUGH THE ADMINISTRATIVE AGENT) A NOTE, WHICH SHALL EVIDENCE SUCH LENDER’S
LOANS IN ADDITION TO SUCH ACCOUNTS OR RECORDS.  EACH LENDER MAY ATTACH SCHEDULES
TO ITS NOTE AND ENDORSE THEREON THE DATE, TYPE (IF APPLICABLE), AMOUNT AND
MATURITY OF ITS LOANS AND PAYMENTS WITH RESPECT THERETO.


(B)           [INTENTIONALLY OMITTED].


2.13        PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.


(A)           GENERAL.  ALL PAYMENTS TO BE MADE BY THE BORROWER SHALL BE MADE
WITHOUT CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR
SETOFF.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE
BORROWER HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF
THE RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE
AGENT’S OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 2:00
P.M. ON THE DATE SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY
DISTRIBUTE TO EACH LENDER ITS APPLICABLE PERCENTAGE (OR OTHER APPLICABLE SHARE
AS PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER
TO SUCH LENDER’S LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE
AGENT AFTER 2:00 P.M. SHALL BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS
DAY AND ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT
TO BE MADE BY THE BORROWER SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY,
PAYMENT SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF
TIME SHALL BE REFLECTED IN COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY BORROWING OF EURODOLLAR RATE LOANS (OR, IN THE CASE
OF ANY BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF SUCH
BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF BASE RATE LOANS, THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED
BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE
ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN
IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF
A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR
FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
FOREGOING, AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY THE BORROWER, THE
INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF THE BORROWER AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE
BORROWER THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWER FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE BORROWING TO THE ADMINISTRATIVE
AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN
SUCH BORROWING.  ANY PAYMENT BY THE BORROWER SHALL BE WITHOUT PREJUDICE TO ANY
CLAIM THE BORROWER MAY HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE SUCH
PAYMENT TO THE ADMINISTRATIVE AGENT.

25


--------------------------------------------------------------------------------




(ii)     Payments by the Borrower; Presumptions by Administrative Agent.  Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due.  In such event, if the Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender in immediately available funds with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE BORROWER BY THE ADMINISTRATIVE AGENT BECAUSE
THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN ARTICLE IV ARE
NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE ADMINISTRATIVE
AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM SUCH LENDER) TO
SUCH LENDER, WITHOUT INTEREST.


(D)           OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE LOANS AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C) ARE
SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN, TO FUND ANY
SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER SECTION 10.04(C) ON ANY DATE
REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING
OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO SO MAKE ITS LOAN, TO PURCHASE ITS PARTICIPATION
OR TO MAKE ITS PAYMENT UNDER SECTION 10.04(C).


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


2.14        SHARING OF PAYMENTS BY LENDERS.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it resulting in such Lender’s receiving payment of a
proportion of the aggregate amount of such Loans or participations and accrued
interest thereon greater than its pro rata share thereof as provided herein,
then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

(I)      IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND ALL
OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

26


--------------------------------------------------------------------------------




(II)     THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO (X)
ANY PAYMENT MADE BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS
TERMS OF THIS AGREEMENT OR (Y) ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION
FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS TO ANY
ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY SUBSIDIARY THEREOF
(AS TO WHICH THE PROVISIONS OF THIS SECTION SHALL APPLY).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


2.15        [INTENTIONALLY OMITTED].


2.16        [INTENTIONALLY OMITTED].


ARTICLE III


TAXES, YIELD PROTECTION AND ILLEGALITY


3.01        TAXES.


(A)           PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON ACCOUNT OF
ANY OBLIGATION OF THE LOAN PARTIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT
SHALL BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING FOR ANY
INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF THE LOAN PARTIES SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER
TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT OR LENDER, AS THE CASE MAY BE, RECEIVES AN AMOUNT EQUAL TO THE SUM IT
WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II) THE APPLICABLE LOAN
PARTY SHALL MAKE SUCH DEDUCTIONS AND (III) THE APPLICABLE LOAN PARTY SHALL
TIMELY PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.


(B)           PAYMENT OF OTHER TAXES BY THE BORROWER.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWER SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 10 DAYS AFTER DEMAND THEREFOR, FOR
THE FULL AMOUNT OF ANY INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED
TAXES OR OTHER TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE
UNDER THIS SECTION) PAID BY THE ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE
MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL
AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT DELIVERED TO THE
BORROWER BY A LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE
ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY THE BORROWER TO A GOVERNMENTAL AUTHORITY,
THE BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.

27


--------------------------------------------------------------------------------





(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH THE BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT,
SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWER OR THE ADMINISTRATIVE AGENT AS WILL ENABLE
THE BORROWER OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH LENDER
IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(I)      DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN CLAIMING
ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED STATES IS A
PARTY,

(II)     DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

(III)    IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE EXEMPTION
FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (X) A CERTIFICATE TO
THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (A) A “BANK” WITHIN THE MEANING OF
SECTION 881(C)(3)(A) OF THE CODE, (B) A “10 PERCENT SHAREHOLDER” OF THE BORROWER
WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (C) A “CONTROLLED
FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE AND (Y) DULY
COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN, OR

(IV)    ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR CLAIMING
EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX DULY
COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE PRESCRIBED BY
APPLICABLE LAW TO PERMIT THE BORROWER TO DETERMINE THE WITHHOLDING OR DEDUCTION
REQUIRED TO BE MADE.


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT OR ANY
LENDER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS RECEIVED A REFUND OF ANY
TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN INDEMNIFIED BY THE BORROWER OR WITH
RESPECT TO WHICH THE BORROWER HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS
SECTION, IT SHALL PAY TO THE BORROWER AN AMOUNT EQUAL TO SUCH REFUND (BUT ONLY
TO THE EXTENT OF INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY THE
BORROWER UNDER THIS SECTION WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE
TO SUCH REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE ADMINISTRATIVE AGENT
OR SUCH LENDER, AS THE CASE MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY
INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH
REFUND), PROVIDED THAT THE BORROWER, UPON THE REQUEST OF THE ADMINISTRATIVE
AGENT OR SUCH LENDER, AGREES TO REPAY THE AMOUNT PAID OVER TO THE BORROWER (PLUS
ANY PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT OR SUCH LENDER IN THE EVENT THE
ADMINISTRATIVE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO SUCH
GOVERNMENTAL AUTHORITY.  THIS SUBSECTION SHALL NOT BE CONSTRUED TO REQUIRE THE
ADMINISTRATIVE AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY
OTHER INFORMATION RELATING TO ITS TAXES THAT IT DEEMS CONFIDENTIAL) TO THE
BORROWER OR ANY OTHER PERSON.

28


--------------------------------------------------------------------------------





3.02        ILLEGALITY.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.


3.03        INABILITY TO DETERMINE RATES.

If the Requisite Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender. 
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Requisite Lenders) revokes such notice.  Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.


3.04        INCREASED COSTS; RESERVES ON EURODOLLAR RATE LOANS.


(A)           INCREASED COSTS GENERALLY.  IF ANY CHANGE IN LAW SHALL:

(I)      IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT CONTEMPLATED BY SECTION 3.04(E));

(II)     SUBJECT ANY LENDER TO ANY TAX OF ANY KIND WHATSOEVER WITH RESPECT TO
THIS AGREEMENT, ANY EURODOLLAR LOAN MADE BY IT OR CHANGE THE BASIS OF TAXATION
OF PAYMENTS TO SUCH LENDER IN RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR
OTHER TAXES COVERED BY SECTION 3.01 AND THE IMPOSITION OF, OR ANY CHANGE IN THE
RATE OF, ANY EXCLUDED TAX PAYABLE BY SUCH LENDER); OR

(III)    IMPOSE ON ANY LENDER OR THE LONDON INTERBANK MARKET ANY OTHER
CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR EURODOLLAR LOANS MADE BY
SUCH LENDER OR PARTICIPATION THEREIN;

29


--------------------------------------------------------------------------------




and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender, the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender, as the case
may be, for such additional costs incurred or reduction suffered.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER DETERMINES THAT ANY CHANGE IN
LAW AFFECTING SUCH LENDER OR ANY LENDING OFFICE OF SUCH LENDER OR SUCH LENDER’S
HOLDING COMPANY, IF ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE
EFFECT OF REDUCING THE RATE OF RETURN ON SUCH LENDER’S CAPITAL OR ON THE CAPITAL
OF SUCH LENDER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF THIS AGREEMENT,
THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY SUCH LENDER TO A LEVEL BELOW
THAT WHICH SUCH LENDER OR SUCH LENDER’S HOLDING COMPANY COULD HAVE ACHIEVED BUT
FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S POLICIES AND THE
POLICIES OF SUCH LENDER’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY),
THEN FROM TIME TO TIME THE BORROWER WILL PAY TO SUCH LENDER SUCH ADDITIONAL
AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR SUCH LENDER’S HOLDING
COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER SETTING
FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR ITS HOLDING
COMPANY, AS THE CASE MAY BE, AS SPECIFIED IN SUBSECTION (A) OR (B) OF THIS
SECTION AND DELIVERED TO THE BORROWER, IN DETAIL SUFFICIENT TO ENABLE THE
BORROWER TO VERIFY THE COMPUTATION THEREOF, SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR.  THE BORROWER SHALL PAY SUCH LENDER THE AMOUNT SHOWN AS DUE ON ANY SUCH
CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER TO
DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION SHALL
NOT CONSTITUTE A WAIVER OF SUCH LENDER’S RIGHT TO DEMAND SUCH COMPENSATION,
PROVIDED THAT THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT
TO THE FOREGOING PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR
REDUCTIONS SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER
NOTIFIES THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS
OR REDUCTIONS AND OF SUCH LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR
(EXCEPT THAT, IF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR
REDUCTIONS IS RETROACTIVE, THEN THE NINE MONTH PERIOD REFERRED TO ABOVE SHALL BE
EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF).


(E)           RESERVES ON EURODOLLAR RATE LOANS.  THE BORROWER SHALL PAY TO EACH
LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL
COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY
SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL
BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN,
PROVIDED THE BORROWER SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE (WITH A
COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH LENDER. 
IF A LENDER FAILS TO GIVE NOTICE 10 DAYS PRIOR TO THE RELEVANT INTEREST PAYMENT
DATE, SUCH ADDITIONAL INTEREST SHALL BE DUE AND PAYABLE 10 DAYS FROM RECEIPT OF
SUCH NOTICE.


3.05        COMPENSATION FOR LOSSES.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense (other than loss of anticipated
profits) incurred by it as a result of:

30


--------------------------------------------------------------------------------




(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 10.13.

The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.


3.06        MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.


(A)           DESIGNATION OF A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS
COMPENSATION UNDER SECTION 3.04, OR THE BORROWER IS REQUIRED TO PAY ANY
ADDITIONAL AMOUNT TO ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF
ANY LENDER PURSUANT TO SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO
SECTION 3.02, THEN SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A
DIFFERENT LENDING OFFICE FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN
ITS RIGHTS AND OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR
AFFILIATES, IF, IN THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT
(I) WOULD ELIMINATE OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04,
AS THE CASE MAY BE, IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT
TO SECTION 3.02, AS APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH
LENDER TO ANY UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE
DISADVANTAGEOUS TO SUCH LENDER.  THE BORROWER HEREBY AGREES TO PAY ALL
REASONABLE COSTS AND EXPENSES INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH
DESIGNATION OR ASSIGNMENT.


(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, THE BORROWER MAY REPLACE SUCH LENDER IN ACCORDANCE WITH SECTION
10.13.


3.07        SURVIVAL.

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

31


--------------------------------------------------------------------------------





ARTICLE IV


CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01        CONDITIONS OF INITIAL CREDIT EXTENSION.

The effectiveness of this Agreement and the obligation of each Lender to make
its Credit Extension hereunder are subject to satisfaction of the following
conditions precedent:

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
Borrower, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)      executed counterparts, sufficient in number for distribution to the
Administrative Agent, each Lender and the Borrower, of this Agreement, executed
and delivered by the Administrative Agent, the Borrower and each Lender listed
on Schedule 2.01;

(ii)     a Note executed by the Borrower in favor of each Lender requesting a
Note;

(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
and each Guarantor as the Administrative Agent may require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement and the other
Loan Documents to which the Borrower and each Guarantor are a party;

(iv)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that the Borrower and each Guarantor are duly
organized or formed, and that the Borrower and each Guarantor are validly
existing, in good standing and qualified to engage in business in its state of
organization and in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(v)     a favorable opinion of Gibson Dunn & Crutcher LLP, counsel to the
Borrower, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit F and such other matters concerning the Borrower
and each Guarantor and the Loan Documents as the Requisite Lenders may
reasonably request;

(vi)    a certificate of a Responsible Officer of the Borrower and each
Guarantor either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by the
Borrower and each Guarantor and the validity against the Borrower and each
Guarantor of the Loan Documents to which it is a party, and such consents,
licenses and approvals shall be in full force and effect, or (B) stating that no
such consents, licenses or approvals are so required;

32


--------------------------------------------------------------------------------




(vii)   a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.01(h) and (i) have been
satisfied (other than as to the Acquired Business); (B) that there has been no
event or circumstance since December 31, 2005 that has had or could be
reasonably expected to have, either individually or in the aggregate, a Closing
Date Material Adverse Effect and (C) the current Debt Ratings;

(viii)  a certificate signed by a Responsible Officer of the Borrower certifying
that the representations and warranties relating to the Acquired Business set
forth in Sections 5.01, 5.02, 5.04, 5.14 and 5.18 (the “Specified
Representations”) are true and correct on and as of the Closing Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date;

(ix)    a duly completed Compliance Certificate signed by a Responsible Officer
of the Borrower demonstrating compliance with Section 7.10 on June 30, 2006,
after giving effect to the Transactions;

(x)     evidence that the Existing Credit Agreement and the Existing CNL Credit
Agreement have been or concurrently with the Closing Date are being terminated
and all Liens securing obligations under the Existing Credit Agreement and the
Existing CNL Credit Agreement, if any, have been or concurrently with the
Closing Date are being released; and

(xi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Requisite Lenders reasonably may require.

(b)           Any fees required to be paid on or before the Closing Date shall
have been paid.

(c)           Unless waived by the Administrative Agent, the Borrower shall have
paid all fees, charges and disbursements of counsel to the Administrative Agent
to the extent invoiced prior to or on the Closing Date, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

(d)           The Acquisitions and the other Transactions shall be consummated
in accordance with the Acquisition Agreements and the other documentation
related to the Acquisitions and each of the other Transactions, each as in
effect on the date hereof (collectively, the “Acquisition Documents”) without
waiver or amendment thereof that is materially adverse to the Lenders unless
consented to by Bank of America, N.A., and UBS Loan Finance LLC.

(e)           The Borrower shall have received gross proceeds of not more than
$2,700,000,000 from borrowings under the Bank Loan Agreement, such Bank Loan
Agreement to be in form and substance satisfactory to Bank of America, N.A., and
UBS Loan Finance LLC, and to provide for (A) a revolving credit facility in
favor of the Borrower of not less than $1,000,000,000 (of which not more than
$650,000,000 will be drawn or advanced in the form of letters of credit at the
Closing Date) and (B) a term loan facility in favor of the Borrower of
$1,700,000,000, which shall be fully drawn at the Closing Date.

33


--------------------------------------------------------------------------------




(f)            There shall not have occurred any Closing Date Material Adverse
Effect since December 31, 2005.

(g)           The Borrower and each of the Guarantors shall have provided the
documentation and other information to the Lenders that is required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act.

(h)           The representations and warranties of the Borrower contained in
Article V or any other Loan Document, or which are contained in any document
furnished at any time under or in connection herewith or therewith, shall be
true and correct on and as of the date hereof, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 4.01, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(i)            No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(j)            The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, (i) this Agreement and each other
document to which it is a party or which it has reviewed or (ii) any other
matter required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

Each Request for Credit Extension (other than a Bridge Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.01(h) and (i) have been
satisfied on and as of the date of the Credit Extension.


ARTICLE V


REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:


5.01        EXISTENCE, QUALIFICATION AND POWER; COMPLIANCE WITH LAWS.

The Borrower and each of its Subsidiaries (a) is duly organized or formed,
validly existing and in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite power and authority and all
requisite governmental licenses, authorizations, consents and approvals to (i)
own its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party, (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (d) is in
compliance with all Laws; except in each case referred to in clause (b)(i), (c)
or (d), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.

34


--------------------------------------------------------------------------------





5.02        AUTHORIZATION; NO CONTRAVENTION.

The execution, delivery and performance by the applicable Loan Parties of each
Loan Document to which the applicable Loan Parties are parties, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of the applicable Loan Parties’
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which the applicable Loan
Parties are parties or affecting the applicable Loan Parties or the properties
of the Borrower or any of its Subsidiaries or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which the
applicable Loan Parties or their property is subject; or (c) violate any Law. 
The applicable Loan Parties and each Subsidiary thereof are in compliance with
all Contractual Obligations referred to in clause (b)(i), except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.


5.03        GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, the Loan Parties of this Agreement or any other Loan
Document.


5.04        BINDING EFFECT.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by the Loan Parties.  This Agreement
constitutes, and each other Loan Document when so delivered will constitute, a
legal, valid and binding obligation of the Loan Parties, enforceable against the
Loan Parties in accordance with its terms.


5.05        FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.


(A)           THE AUDITED FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE
WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS
OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY PRESENT THE FINANCIAL CONDITION
OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF
OPERATIONS FOR THE PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN; AND (III) SHOW ALL MATERIAL INDEBTEDNESS AND OTHER LIABILITIES,
DIRECT OR CONTINGENT, OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE DATE
THEREOF, INCLUDING LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND INDEBTEDNESS.


(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEET OF THE BORROWER AND ITS
SUBSIDIARIES DATED JUNE 30, 2006, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL QUARTER
ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN, (II) FAIRLY PRESENT THE FINANCIAL CONDITION OF THE BORROWER AND
ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE
ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND (III) SHOW ALL
MATERIAL INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR CONTINGENT, OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF, INCLUDING LIABILITIES FOR
TAXES, MATERIAL COMMITMENTS AND INDEBTEDNESS.

35


--------------------------------------------------------------------------------





(C)           SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, THERE HAS BEEN
NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE AGGREGATE, THAT HAS HAD
OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(D)           THE FINANCIAL INFORMATION OF THE BORROWER AND ITS SUBSIDIARIES
DELIVERED PURSUANT TO SECTION 6.01 (I) WERE PREPARED IN ACCORDANCE WITH GAAP
CONSISTENTLY APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE
EXPRESSLY NOTED THEREIN; (II) FAIRLY PRESENT THE FINANCIAL CONDITION OF THE
BORROWER AND ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF
OPERATIONS FOR THE PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN; AND (III) SHOW ALL MATERIAL INDEBTEDNESS AND OTHER LIABILITIES,
DIRECT OR CONTINGENT, OF THE BORROWER AND ITS SUBSIDIARIES AS OF THE DATE
THEREOF, INCLUDING LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND INDEBTEDNESS.


(E)           TO THE BEST KNOWLEDGE OF THE BORROWER, NO INTERNAL CONTROL EVENT
EXISTS OR HAS OCCURRED SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS THAT
HAS RESULTED IN OR COULD REASONABLY BE EXPECTED TO RESULT IN A MISSTATEMENT IN
ANY MATERIAL RESPECT, IN ANY FINANCIAL INFORMATION HERETOFORE DELIVERED TO THE
ADMINISTRATIVE AGENT OR THE LENDERS, OF (I) COVENANT COMPLIANCE CALCULATIONS
PROVIDED HEREUNDER OR (II) THE ASSETS, LIABILITIES, FINANCIAL CONDITION OR
RESULTS OF OPERATIONS OF THE BORROWER AND ITS SUBSIDIARIES ON A CONSOLIDATED
BASIS.


5.06        LITIGATION.

There are no actions, suits, proceedings, claims, investigations or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.


5.07        NO DEFAULT.

Neither the Borrower nor any Subsidiary is in default under or with respect to
any Contractual Obligation that could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  No Default has
occurred and is continuing or would result from the consummation of the
transactions contemplated by this Agreement or any other Loan Document.


5.08        OWNERSHIP OF PROPERTY; LIENS; LEASES.


(A)           EACH OF THE BORROWER AND EACH SUBSIDIARY HAS GOOD RECORD AND
MARKETABLE TITLE IN FEE SIMPLE TO, OR VALID LEASEHOLD INTERESTS IN, ALL REAL
PROPERTY NECESSARY OR USED IN THE ORDINARY CONDUCT OF ITS BUSINESS, EXCEPT FOR
SUCH DEFECTS IN TITLE AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


(B)           THE PROPERTY OF THE BORROWER AND ITS SUBSIDIARIES IS SUBJECT TO NO
LIENS, OTHER THAN LIENS PERMITTED BY SECTION 7.01.


(C)           EXCEPT AS COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY
BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT, (I) THERE ARE NO RENEWAL OR
EXTENSION OPTIONS APPLICABLE TO ANY LEASE TO WHICH THE BORROWER OR ANY
SUBSIDIARY IS A PARTY; (II) TO THE BORROWER’S KNOWLEDGE, NO CONDITION EXISTS
WHICH, WITH THE GIVING OF NOTICE OR THE PASSAGE OF TIME, OR BOTH, WOULD PERMIT
ANY LESSEE TO CANCEL ITS OBLIGATIONS

36


--------------------------------------------------------------------------------





UNDER ANY LEASE TO WHICH THE BORROWER OR ANY SUBSIDIARY IS A PARTY; (III) THE
BORROWER HAS RECEIVED NO NOTICE THAT ANY LESSEE INTENDS TO CEASE OPERATIONS AT
ANY LEASED PROPERTY PRIOR TO THE EXPIRATION OF THE TERM OF THE APPLICABLE LEASE
(OTHER THAN TEMPORARILY DUE TO CASUALTY, REMODELING, RENOVATION OR ANY SIMILAR
CAUSES) AND (IV) TO THE BORROWER’S KNOWLEDGE, NONE OF THE LESSEES OR THEIR
SUB-LESSEES, IF ANY, UNDER ANY OF THE LEASES TO WHICH THE BORROWER OR ANY
SUBSIDIARY IS A PARTY IS THE SUBJECT OF ANY BANKRUPTCY, REORGANIZATION,
INSOLVENCY OR SIMILAR PROCEEDING.


5.09        ENVIRONMENTAL COMPLIANCE.

The Borrower and its Subsidiaries conduct in the ordinary course of business a
review of the effect of existing Environmental Laws and claims alleging
potential liability or responsibility for violation of any Environmental Law on
their respective businesses, operations and properties, and as a result thereof
the Borrower has reasonably concluded that such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


5.10        INSURANCE.

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.


5.11        TAXES.

The Borrower and its Subsidiaries have filed all Federal, state and other
material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither the Borrower nor any Subsidiary thereof is
party to any tax sharing agreement.


5.12        ERISA COMPLIANCE.


(A)           EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE
APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR STATE LAWS.  EACH
PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE CODE HAS RECEIVED A
FAVORABLE DETERMINATION LETTER FROM THE IRS OR AN APPLICATION FOR SUCH A LETTER
IS CURRENTLY BEING PROCESSED BY THE IRS WITH RESPECT THERETO AND, TO THE BEST
KNOWLEDGE OF THE BORROWER, NOTHING HAS OCCURRED WHICH WOULD PREVENT, OR CAUSE
THE LOSS OF, SUCH QUALIFICATION.  THE BORROWER AND EACH ERISA AFFILIATE HAVE
MADE ALL REQUIRED CONTRIBUTIONS TO EACH PLAN SUBJECT TO SECTION 412 OF THE CODE,
AND NO APPLICATION FOR A FUNDING WAIVER OR AN EXTENSION OF ANY AMORTIZATION
PERIOD PURSUANT TO SECTION 412 OF THE CODE HAS BEEN MADE WITH RESPECT TO ANY
PLAN.


(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWER,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE
FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.

37


--------------------------------------------------------------------------------



(C)           (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER
THE BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO
INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN
(OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV)
NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS
TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF
NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER
SECTIONS 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND (V)
NEITHER THE BORROWER NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT
COULD BE SUBJECT TO SECTIONS 4069 OR 4212(C) OF ERISA.


5.13        SUBSIDIARIES; EQUITY INTERESTS; SUBSIDIARY GUARANTORS.


(A)           AS OF THE CLOSING DATE, THE BORROWER HAS NO SUBSIDIARIES OTHER
THAN THOSE SPECIFICALLY DISCLOSED IN PART (A) OF SCHEDULE 5.13, AND THE
OUTSTANDING EQUITY INTERESTS IN SUCH SUBSIDIARIES HAVE BEEN VALIDLY ISSUED, ARE
FULLY PAID AND NONASSESSABLE AND ARE OWNED BY THE BORROWER OR ONE OF ITS
SUBSIDIARIES IN THE AMOUNTS SPECIFIED ON PART (A) OF SCHEDULE 5.13 FREE AND
CLEAR OF ALL LIENS.  PART (A) OF SCHEDULE 5.13 DISCLOSES, FOR EACH OF THE
BORROWER’S DIRECT AND INDIRECT SUBSIDIARIES EXISTING AS OF THE CLOSING DATE:

(I)      THE PERCENTAGE OF THE OUTSTANDING EQUITY INTERESTS IN THE SUBSIDIARY
THAT IS BENEFICIALLY OWNED BY THE BORROWER, INCLUDING EQUITY INTERESTS ACQUIRED
AS A RESULT OF THE ACQUISITIONS;

(II)     THE TOTAL ASSET VALUE OF THE SUBSIDIARY;

(III)    THE AMOUNT OF INDEBTEDNESS OF THE SUBSIDIARY;

(IV)    THE AMOUNT OF INDEBTEDNESS OF THE SUBSIDIARY THAT IS SECURED BY A LIEN
(OTHER THAN PERMITTED LIENS);

(V)     A NOTATION WHETHER OR NOT THE SUBSIDIARY IS A GUARANTOR AND, IF NOT, A
DESCRIPTION OF THE BASIS ON WHICH THE SUBSIDIARY IS NOT REQUIRED TO BE A
GUARANTOR PURSUANT TO SECTION 6.13; AND

(VI)    THE AMOUNT OF REVENUE OF THE SUBSIDIARY FOR THE SIX MONTH PERIOD ENDED
JUNE 30, 2006.


(B)           THE BORROWER HAS NO EQUITY INVESTMENTS IN ANY OTHER PERSON OTHER
THAN THOSE SPECIFICALLY DISCLOSED IN PART (B) OF SCHEDULE 5.13 AND SET FORTH AS
PART OF SCHEDULE 5.13(B) IS AN IDENTIFICATION OF THOSE ENTITIES THAT ARE
MATERIAL JOINT VENTURES.


(C)           AS OF THE CLOSING DATE, THE BORROWER HAS NO SUBSIDIARIES THAT
WOULD BE REQUIRED TO BECOME SUBSIDIARY GUARANTORS PURSUANT TO SECTION 6.13(A)
OTHER THAN THOSE SUBSIDIARIES THAT ARE SUBSIDIARY GUARANTORS.


5.14        MARGIN REGULATIONS; INVESTMENT COMPANY ACT; REIT STATUS.


(A)           THE BORROWER IS NOT ENGAGED AND WILL NOT ENGAGE, PRINCIPALLY OR AS
ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING
MARGIN STOCK (WITHIN THE MEANING OF REGULATION U ISSUED BY THE FRB), OR
EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN STOCK.

38


--------------------------------------------------------------------------------





(B)           NONE OF THE BORROWER, ANY PERSON CONTROLLING THE BORROWER, OR ANY
SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT COMPANY” UNDER
THE INVESTMENT COMPANY ACT OF 1940.


(C)           THE BORROWER MEETS ALL REQUIREMENTS TO QUALIFY AS A REIT.  NO
SUBSIDIARY IS REQUIRED TO QUALIFY AS A REIT ON OR AFTER THE CLOSING DATE.


5.15        DISCLOSURE.

The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Borrower or any of its Subsidiaries to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.


5.16        COMPLIANCE WITH LAWS.

Each of the Borrower and each Subsidiary is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (b)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.


5.17        INTELLECTUAL PROPERTY; LICENSES, ETC.

The Borrower and its Subsidiaries own, or possess the right to use, all of the
trademarks, service marks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intellectual property rights (collectively, “IP
Rights”) that are reasonably necessary for the operation of their respective
businesses, without conflict with the rights of any other Person.  To the best
knowledge of the Borrower, no slogan or other advertising device, product,
process, method, substance, part or other material now employed, or now
contemplated to be employed, by the Borrower or any Subsidiary infringes upon
any rights held by any other Person.  No claim or litigation regarding any of
the foregoing is pending or, to the best knowledge of the Borrower, threatened,
which, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.


5.18        USE OF PROCEEDS.

The proceeds of the Loans hereunder will be used solely for the purposes
specified in Section 6.11.  No proceeds of the Loans hereunder will be used for
the acquisition of another Person unless the board of directors (or other
comparable governing body) or stockholders (or other equity owners), as
appropriate, of such Person has approved such acquisition.

39


--------------------------------------------------------------------------------





5.19        TAXPAYER IDENTIFICATION NUMBER.

The Borrower’s true and correct U.S. taxpayer identification number is set forth
on Schedule 10.02.


5.20        ACQUISITION DOCUMENTS.

The Lenders have been furnished true and complete copies of each Acquisition
Document to the extent executed and delivered on or prior to the Closing Date.


ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Subsidiary to:


6.01        FINANCIAL STATEMENTS.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Requisite Lenders:

(a)           as soon as available, but in any event within five days of the
date the Borrower is required to file its Form 10-K with the SEC (without giving
effect to any extension of such due date, whether obtained by filing the
notification permitted by Rule 12b-25 or any successor provision thereto or
otherwise) (commencing with the fiscal year ended December 31, 2006), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by (i) a report and opinion of a
Registered Public Accounting Firm of nationally recognized standing reasonably
acceptable to the Requisite Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and applicable
Securities Laws and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit or with respect to the absence of any material misstatement and
(ii) an opinion of such Registered Public Accounting Firm independently
assessing the Borrower’s internal controls over financial reporting in
accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No. 2,
and Section 404 of the Sarbanes-Oxley Act of 2002; and

(b)           as soon as available, but in any event within five days of the
date the Borrower is required to file its Form 10-Q with the SEC (without giving
effect to any extension of such due date, whether obtained by filing the
notification permitted by Rule 12b-25 or any successor provision thereto or
otherwise) (commencing with the fiscal quarter ended September 30, 2006), a
consolidated balance sheet of the Borrower as at the end of such fiscal quarter,
and the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, and a
statement of cash flow for the portion of the Borrower’s fiscal year then ended
setting forth in each case in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by a

40


--------------------------------------------------------------------------------




Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and

(c)           as soon as available, but in no event later that 60 days following
the end of each fiscal year of the Borrower, an annual forecast for the
then-current fiscal year, prepared in a manner and in the form of the forecast
provided on the Closing Date or in such other form as is reasonably acceptable
to the Administrative Agent and the Requisite Lenders.

As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.


6.02        CERTIFICATES; OTHER INFORMATION.

Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Requisite Lenders:


(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(A) AND (B) (COMMENCING WITH THE DELIVERY OF THE
FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2006), A DULY
COMPLETED COMPLIANCE CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF THE
BORROWER;


(B)           PROMPTLY AFTER ANY REQUEST BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, COPIES OF ANY MANAGEMENT LETTERS SUBMITTED TO THE BOARD OF DIRECTORS (OR
THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS) OF THE BORROWER BY INDEPENDENT
ACCOUNTANTS IN CONNECTION WITH AN AUDIT OF THE ACCOUNTS OF THE BORROWER;


(C)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.01(A), A CERTIFICATE OF ITS INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS CERTIFYING SUCH FINANCIAL STATEMENTS AND STATING THAT IN
MAKING THE EXAMINATION NECESSARY THEREFOR NO KNOWLEDGE WAS OBTAINED OF ANY
DEFAULT OR, IF ANY SUCH DEFAULT SHALL EXIST, STATING THE NATURE AND STATUS OF
SUCH EVENT;


(D)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO
THE STOCKHOLDERS OF THE BORROWER, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC
AND SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH THE BORROWER MAY FILE OR
BE REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, AND NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE
ADMINISTRATIVE AGENT PURSUANT HERETO;


(E)           PROMPTLY, AND IN ANY EVENT WITHIN FIVE BUSINESS DAYS AFTER RECEIPT
THEREOF BY THE BORROWER OR ANY SUBSIDIARY THEREOF, COPIES OF EACH NOTICE OR
OTHER CORRESPONDENCE RECEIVED FROM THE SEC (OR COMPARABLE AGENCY IN ANY
APPLICABLE NON-U.S. JURISDICTION) CONCERNING ANY INVESTIGATION BY SUCH AGENCY
REGARDING FINANCIAL OR OTHER OPERATIONAL RESULTS OF THE BORROWER OR ANY
SUBSIDIARY THEREOF; AND


(F)            PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL OR CORPORATE AFFAIRS OF THE BORROWER OR ANY SUBSIDIARY, OR COMPLIANCE
WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE ADMINISTRATIVE AGENT OR ANY LENDER
MAY FROM TIME TO TIME REASONABLY REQUEST.

41


--------------------------------------------------------------------------------




Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that so long as the Borrower is
the issuer of any outstanding debt or equity securities that are registered or
issued pursuant to a private offering or is actively contemplating issuing any
such securities (w) all Borrower Materials that are to be made available to
Public Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrower shall be
deemed to have authorized the Administrative Agent, the Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor;” and (z) the Administrative Agent and the Arrangers
shall be entitled to treat any Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.”  Notwithstanding the foregoing, the Borrower shall be under
no obligation to mark any Borrower Materials “PUBLIC.”


6.03        NOTICES.

Promptly notify the Administrative Agent and each Lender of:


(A)           THE OCCURRENCE OF ANY DEFAULT;

42


--------------------------------------------------------------------------------





(B)           ANY MATTER THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING (I) BREACH OR NON-PERFORMANCE OF,
OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF THE BORROWER OR ANY
SUBSIDIARY; (II) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR
SUSPENSION BETWEEN THE BORROWER OR ANY SUBSIDIARY AND ANY GOVERNMENTAL
AUTHORITY; OR (III) THE COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY
LITIGATION OR PROCEEDING AFFECTING THE BORROWER OR ANY SUBSIDIARY, INCLUDING
PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS;


(C)           THE OCCURRENCE OF ANY ERISA EVENT;


(D)           ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL REPORTING
PRACTICES BY THE BORROWER OR ANY SUBSIDIARY;


(E)           ANY ANNOUNCEMENT BY MOODY’S OR S&P OF ANY CHANGE OR POSSIBLE
CHANGE IN A DEBT RATING; AND


(F)            OF THE DETERMINATION BY THE REGISTERED PUBLIC ACCOUNTING FIRM
PROVIDING THE OPINION REQUIRED UNDER SECTION 6.01(A)(II) (IN CONNECTION WITH ITS
PREPARATION OF SUCH  OPINION) OR THE BORROWER’S DETERMINATION AT ANY TIME OF THE
OCCURRENCE OR EXISTENCE OF ANY INTERNAL CONTROL EVENT.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.


6.04        PAYMENT OF OBLIGATIONS.

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (c) all Indebtedness, as and when due and payable,
but subject to any subordination provisions contained in any instrument or
agreement evidencing such Indebtedness, in each case except where the failure to
do so could not reasonably be expected to have a Material Adverse Effect.


6.05        PRESERVATION OF EXISTENCE, ETC.

(a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction not prohibited by Section 7.04 or 7.05, or to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.  Without limiting the generality of the foregoing, the Borrower
will do all things necessary to maintain its status as a REIT.

43


--------------------------------------------------------------------------------





6.06        MAINTENANCE OF PROPERTIES.

(a) Maintain, preserve and protect, or make contractual or other provisions to
cause to maintain, preserve or protect, all of its properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, in each case except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) make, or
make contractual or other provisions to cause to be made, all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect; and (c) use
the standard of care typical in the industry in the operation and maintenance of
its facilities.


6.07        MAINTENANCE OF INSURANCE.


(A)           MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES
NOT AFFILIATES OF THE BORROWER, INSURANCE WITH RESPECT TO ITS PROPERTIES AND
BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS CUSTOMARILY INSURED AGAINST BY
PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS, OF SUCH TYPES AND IN SUCH
AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR CIRCUMSTANCES BY SUCH OTHER
PERSONS.


(B)           USE ITS, AND CAUSE THE SUBSIDIARIES TO USE THEIR, COMMERCIALLY
REASONABLE BEST EFFORTS TO ENSURE THAT EACH LESSEE OF A PROPERTY OWNED IN WHOLE
OR IN PART, DIRECTLY OR INDIRECTLY, BY THE BORROWER OR ANY SUBSIDIARY, AND EACH
MORTGAGEE OF A PROPERTY ON WHICH THE BORROWER OR ANY SUBSIDIARY HOLDS A
MORTGAGE, HAS, AND UNTIL THE MATURITY DATE WILL KEEP, IN PLACE ADEQUATE
INSURANCE THAT NAMES THE BORROWER OR SUCH SUBSIDIARY AS A LOSS PAYEE.  FOR
PURPOSES OF THE PRECEDING SENTENCE “ADEQUATE INSURANCE” SHALL MEAN INSURANCE,
WITH FINANCIALLY SOUND AND REPUTABLE INSURERS IN SUCH AMOUNTS AND INSURING
AGAINST SUCH RISKS AS ARE CUSTOMARILY MAINTAINED BY SIMILAR BUSINESSES.


6.08        COMPLIANCE WITH LAWS.

Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.


6.09        BOOKS AND RECORDS.

Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.


6.10        INSPECTION RIGHTS.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

44


--------------------------------------------------------------------------------





6.11        USE OF PROCEEDS.

Use proceeds from the Loans to finance, in part, the CNL Merger and the Advisor
Merger, to pay transaction fees, commissions and expenses in connection
therewith and to repay the amounts owed under the Existing Credit Agreement and
the Existing CNL Credit Agreement.


6.12        REIT STATUS.

The Borrower will, and will cause each of its Subsidiaries to, operate its
business at all times so as to satisfy all requirements necessary to qualify and
maintain the Borrower’s  qualification as a real estate investment trust under
Sections 856 through 860 of the Code.  The Borrower will maintain adequate
records so as to comply with all record-keeping requirements relating to its
qualification as a real estate investment trust as required by the Code and
applicable regulations of the Department of the Treasury promulgated thereunder
and will properly prepare and timely file with the Internal Revenue Service all
returns and reports required thereby.


6.13        NEW SUBSIDIARIES; GUARANTEES.


(A)           SUBJECT TO SECTION 6.13(B), WITH RESPECT TO ANY PERSON THAT IS OR
BECOMES A DOMESTIC SUBSIDIARY OF THE BORROWER AS TO WHICH THE BORROWER DIRECTLY
OR INDIRECTLY OWNS ALL OF THE EQUITY INTERESTS, CAUSE SUCH SUBSIDIARY TO EXECUTE
AND DELIVER TO THE ADMINISTRATIVE AGENT A JOINDER AGREEMENT, GUARANTY, GUARANTY
SUPPLEMENT OR COMPARABLE DOCUMENTATION TO BECOME A SUBSIDIARY GUARANTOR ON OR
BEFORE THE DEADLINE FOR THE DELIVERY OF THE NEXT COMPLIANCE CERTIFICATE PURSUANT
TO SECTION 6.02 (AND IN ANY EVENT WITHIN 30 DAYS AFTER SUCH PERSON BECOMES A
SUBSIDIARY) AND CAUSE SUCH SUBSIDIARY TO DELIVER SUCH OTHER DOCUMENTATION AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST IN CONNECTION WITH THE FOREGOING,
INCLUDING, WITHOUT LIMITATION, CERTIFIED RESOLUTIONS AND OTHER ORGANIZATIONAL
AND AUTHORIZING DOCUMENTS OF SUCH SUBSIDIARY, FAVORABLE OPINIONS OF COUNSEL TO
SUCH SUBSIDIARY (WHICH SHALL COVER, AMONG OTHER THINGS, THE LEGALITY, VALIDITY,
BINDING EFFECT AND ENFORCEABILITY OF THE DOCUMENTATION REFERRED TO ABOVE), ALL
IN FORM, CONTENT AND SCOPE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(B)           A SUBSIDIARY OF THE BORROWER SHALL NOT BE REQUIRED TO BECOME A
SUBSIDIARY GUARANTOR PURSUANT TO SECTION 6.13(A) IF THE BORROWER PROVIDES
EVIDENCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT SUCH
SUBSIDIARY IS PROHIBITED BY THE TERMS OF ITS ARTICLES OR CERTIFICATE OF
INCORPORATION, OPERATING AGREEMENT OR OTHER CONSTITUENT DOCUMENTS, OR BY
CONTRACT, FROM BECOMING A GUARANTOR.  IF A SUBSIDIARY CEASES TO OR FAILS TO
SATISFY THE REQUIREMENTS OF THIS SECTION 6.13(B), THE BORROWER SHALL CAUSE SUCH
SUBSIDIARY TO BECOME A SUBSIDIARY GUARANTOR AS REQUIRED BY SECTION 6.13(A).


6.14        EMPLOYEE BENEFITS.

(a) Comply in all material respects with the applicable provisions of ERISA and
the Code with respect to each Plan, and (b) furnish to the Administrative Agent
(x)  within five days after any Responsible Officer of  the Borrower or any
ERISA Affiliate knows or has reason to know that, any ERISA Event has occurred
that, alone or together with any other ERISA Event could reasonably be expected
to result in liability of the Borrower or any of its ERISA Affiliates in an
aggregate amount exceeding the Threshold Amount or the imposition of a Lien, a
statement setting forth details as to such ERISA Event and the action, if any,
that the Borrower or ERISA Affiliate proposes to take with respect thereto, and
(y) upon request by the Administrative Agent, copies of (i) each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) filed by the
Borrower or any ERISA Affiliate with the Internal Revenue Service with respect
to each Pension Plan; (ii) the most recent actuarial valuation report for each
Pension Plan; (iii) all notices received by any Company or any ERISA Affiliate
from a Multiemployer Plan sponsor or any governmental agency concerning an ERISA
Event; and (iv) such other documents or governmental reports or filings relating
to any Plan as the Administrative Agent shall reasonably request.

45


--------------------------------------------------------------------------------





ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Subsidiary to, directly or indirectly:


7.01        LIENS.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)           Liens pursuant to any Loan Document;

(b)           Liens securing Indebtedness permitted under Section 7.03;

(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto, to the extent required by GAAP, are maintained on the
books of the applicable Person;

(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

(f)            deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds (other
than bonds related to judgments or litigation), performance bonds and other
obligations of a like nature incurred in the ordinary course of business;

(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person; and

(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h) or securing appeal or other surety
bonds related to such judgments.


7.02        INVESTMENTS.


(A)           MAKE OR ALLOW INVESTMENTS IN DEVELOPMENT PROPERTY TO EXCEED, IN
THE AGGREGATE AT ANY ONE TIME OUTSTANDING, 15% OF CONSOLIDATED TOTAL ASSET
VALUE.

46


--------------------------------------------------------------------------------





(B)           MAKE OR ALLOW INVESTMENTS IN JOINT VENTURES TO EXCEED, IN THE
AGGREGATE AT ANY ONE TIME OUTSTANDING, 25% OF CONSOLIDATED TOTAL ASSET VALUE. 
FOR PURPOSES OF THIS SECTION 7.02(B), THE BORROWER’S AGGREGATE INVESTMENT IN
JOINT VENTURES WILL BE VALUED AT (I) THE AGGREGATE AMOUNT OF CASH AND CASH
EQUIVALENTS AND THE BOOK VALUE OF OTHER PROPERTY CONTRIBUTED BY THE BORROWER TO
THE JOINT VENTURES MINUS (II) THE AGGREGATE AMOUNT OF DISTRIBUTIONS RECEIVED BY
THE BORROWER FROM THE JOINT VENTURES THAT WOULD BE CLASSIFIED AS A RETURN OF
CAPITAL (AS OPPOSED TO A RETURN ON INVESTMENT).


7.03        INDEBTEDNESS.


(A)           CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS OF THE
BORROWER OR ANY SUBSIDIARY GUARANTOR, EXCEPT:

(I)      INDEBTEDNESS UNDER THE LOAN DOCUMENTS; AND

(II)     OTHER INDEBTEDNESS; PROVIDED THAT AFTER GIVING EFFECT THERETO
(INCLUDING ANY LIENS ASSOCIATED THEREWITH) THE BORROWER AND ITS SUBSIDIARIES ARE
IN COMPLIANCE WITH ALL OF THE TERMS OF THIS AGREEMENT, INCLUDING, BUT NOT
LIMITED TO, THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.10.


(B)           CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY SECURED DEBT OR ANY
INDEBTEDNESS OF ANY SUBSIDIARY OF THE BORROWER THAT IS NOT A SUBSIDIARY
GUARANTOR (OTHER THAN INDEBTEDNESS OWING TO THE BORROWER OR ANOTHER SUBSIDIARY
OF THE BORROWER) THAT, WHEN COMBINED WITH (I) OUTSTANDING SECURED DEBT AND
(II) OUTSTANDING INDEBTEDNESS OF OTHER SUBSIDIARIES THAT ARE NOT SUBSIDIARY
GUARANTORS EXCEEDS 30% OF CONSOLIDATED TOTAL ASSET VALUE.


7.04        FUNDAMENTAL CHANGES.

Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default exists or would result therefrom, any Subsidiary may
merge with (a) the Borrower, provided that the Borrower shall be the continuing
or surviving Person, or (b) any one or more other Subsidiaries, provided that
when any wholly-owned Subsidiary is merging with another Subsidiary, the
wholly-owned Subsidiary shall be the continuing or surviving Person.


7.05        DISPOSITIONS.

Make any Disposition of all or a substantial part of the assets of the Borrower
and its Subsidiaries.


7.06        RESTRICTED PAYMENTS.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that, so long as no
Default shall have occurred and be continuing or would result therefrom, the
Borrower and each Subsidiary may purchase, redeem or otherwise acquire Equity
Interests issued by it in an amount not to exceed, in the aggregate, fifteen
percent (15%) of Consolidated Tangible Net Worth during the term of this
Agreement.


7.07        CHANGE IN NATURE OF BUSINESS.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.

47


--------------------------------------------------------------------------------





7.08        TRANSACTIONS WITH AFFILIATES.

Enter into any transaction of any kind with any Affiliate of the Borrower (other
than a Subsidiary), whether or not in the ordinary course of business, other
than on fair and reasonable terms substantially as favorable to the Borrower or
such Subsidiary as would be obtainable by the Borrower or such Subsidiary at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate.


7.09        BURDENSOME AGREEMENTS.

Enter into any Contractual Obligation (other than this Agreement or any other
Loan Document) that limits the ability of (a) any wholly-owned Subsidiary of the
Borrower (other than a Subsidiary that is a bankruptcy remote special purpose
entity) to Guarantee the Indebtedness of the Borrower or (b) the Borrower to
create, incur, assume or suffer to exist Liens on its property; provided,
however, that this clause (b) shall not prohibit any negative pledge incurred or
provided in favor of any holder of Indebtedness permitted under Section 7.03
solely to the extent any such negative pledge (i) relates to the property
financed by or the subject of such Indebtedness or (ii) only requires the grant
of a Lien to secure such Indebtedness if a Lien is granted by the Borrower to
secure other Indebtedness of the Borrower.


7.10        FINANCIAL COVENANTS.


(A)           LEVERAGE RATIO.  PERMIT THE LEVERAGE RATIO TO BE GREATER THAN THE
FOLLOWING AMOUNTS AS OF THE END OF ANY FISCAL QUARTER ENDING DURING THE
CORRESPONDING PERIOD SET FORTH BELOW:

Beginning on the Closing Date and on or prior to September 30, 2007

 

0.70

 

 

 

 

 

Beginning on October 1, 2007 and on or prior to March 31, 2008

 

0.65

 

 

 

 

 

Beginning on April 1, 2008

 

0.60

 

 


(B)           SECURED DEBT RATIO.  PERMIT THE SECURED DEBT RATIO TO BE GREATER
THAN .30 TO 1.0 AS OF THE END OF ANY FISCAL QUARTER.


(C)           FIXED CHARGE COVERAGE RATIO.  PERMIT THE FIXED CHARGE COVERAGE
RATIO TO BE LESS THAN THE FOLLOWING AMOUNTS AS OF THE END OF ANY FISCAL QUARTER
ENDING DURING THE CORRESPONDING PERIOD SET FORTH BELOW:

Beginning on the Closing Date and on or prior to September 30, 2008

 

1.50

 

 

 

 

 

Beginning on October 1, 2008

 

1.75

 

 


(D)           UNSECURED LEVERAGE RATIO.  PERMIT THE UNSECURED LEVERAGE RATIO TO
BE GREATER THAN THE FOLLOWING AMOUNTS AS OF THE END OF ANY FISCAL QUARTER ENDING
DURING THE CORRESPONDING PERIOD SET FORTH BELOW:

Beginning on the Closing Date and on or prior to December 31, 2006

 

not tested

 

 

 

 

 

Beginning on January 1, 2007 and on or prior to June 30, 2007

 

1.00

 

 

 

 

 

Beginning on July 1, 2007 and on or prior to September 30, 2008

 

0.75

 

 

 

 

 

Beginning on October 1, 2008

 

0.65

 

 

48


--------------------------------------------------------------------------------





(E)           CONSOLIDATED TANGIBLE NET WORTH.  PERMIT THE CONSOLIDATED TANGIBLE
NET WORTH TO BE, AS OF THE END OF ANY FISCAL QUARTER, LESS THAN (I) 85% OF THE
CONSOLIDATED TANGIBLE NET WORTH AT THE CLOSING DATE (ON A PRO FORMA BASIS TO
REFLECT THE ACQUISITIONS) PLUS (II) 85% OF NET CASH PROCEEDS FROM ALL PUBLIC
EQUITY ISSUANCES SUBSEQUENT TO THE CLOSING DATE.


ARTICLE VIII


EVENTS OF DEFAULT AND REMEDIES


8.01        EVENTS OF DEFAULT.

Any of the following shall constitute an Event of Default:


(A)           NON-PAYMENT.  THE BORROWER OR ANY OTHER LOAN PARTY FAILS TO PAY
(I) WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY LOAN,
OR (II) WITHIN THREE DAYS AFTER THE SAME BECOMES DUE, ANY INTEREST ON ANY LOAN
OR ANY FEE DUE HEREUNDER, OR (III) WITHIN FIVE DAYS AFTER THE SAME BECOMES DUE,
ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR


(B)           SPECIFIC COVENANTS.  ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
FAILS TO PERFORM OR OBSERVE ANY TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF
SECTION 6.01, 6.02, 6.03, 6.05, 6.10, 6.11, 6.13 OR ARTICLE VII; OR


(C)           OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SUBSECTION (A) OR (B) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR 30 DAYS; OR


(D)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF THE
BORROWER OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE INCORRECT OR
MISLEADING WHEN MADE OR DEEMED MADE; OR


(E)           CROSS-DEFAULT.  (I) ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES (A)
FAILS TO MAKE ANY PAYMENT WHEN DUE (WHETHER BY SCHEDULED MATURITY, REQUIRED
PREPAYMENT, ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS
OR GUARANTEE (OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER SWAP
CONTRACTS) HAVING AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING UNDRAWN COMMITTED OR
AVAILABLE AMOUNTS AND INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY
COMBINED OR SYNDICATED CREDIT ARRANGEMENT) OF MORE THAN THE THRESHOLD AMOUNT, OR
(B) FAILS TO OBSERVE OR PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY
SUCH INDEBTEDNESS OR GUARANTEE OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT
EVIDENCING, SECURING OR RELATING THERETO, OR ANY OTHER EVENT OCCURS, THE EFFECT
OF WHICH DEFAULT OR OTHER EVENT IS TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS
OF SUCH INDEBTEDNESS OR THE BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE (OR A
TRUSTEE OR AGENT ON BEHALF OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR
BENEFICIARIES) TO CAUSE, WITH THE GIVING OF NOTICE IF REQUIRED, SUCH
INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE REPURCHASED, PREPAID,
DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN OFFER TO REPURCHASE,
PREPAY, DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED
MATURITY, OR SUCH GUARANTEE TO BECOME PAYABLE OR CASH COLLATERAL IN RESPECT
THEREOF TO BE

49


--------------------------------------------------------------------------------





DEMANDED; OR (II) THERE OCCURS UNDER ANY SWAP CONTRACT AN EARLY TERMINATION DATE
(AS DEFINED IN SUCH SWAP CONTRACT) RESULTING FROM (A) ANY EVENT OF DEFAULT UNDER
SUCH SWAP CONTRACT AS TO WHICH THE BORROWER OR ANY SUBSIDIARY IS THE DEFAULTING
PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR (B) ANY TERMINATION EVENT (AS SO
DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH THE BORROWER OR ANY SUBSIDIARY IS
AN AFFECTED PARTY (AS SO DEFINED) AND, IN EITHER EVENT, THE SWAP TERMINATION
VALUE OWED BY SUCH LOAN PARTY OR SUCH SUBSIDIARY AS A RESULT THEREOF IS GREATER
THAN THE THRESHOLD AMOUNT; OR


(F)            INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY PROCEEDING UNDER
ANY DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR
APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR
ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS APPOINTED WITHOUT
THE APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT CONTINUES
UNDISCHARGED OR UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER ANY
DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF
ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED
IN ANY SUCH PROCEEDING; OR


(G)           INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF
ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR
ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED,
VACATED OR FULLY BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR LEVY; OR


(H)           JUDGMENTS.  THERE IS ENTERED AGAINST ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES (I) A FINAL JUDGMENT OR ORDER FOR THE PAYMENT OF MONEY IN AN
AGGREGATE AMOUNT EXCEEDING THE THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED BY
INDEPENDENT THIRD-PARTY INSURANCE AS TO WHICH THE INSURER DOES NOT DISPUTE
COVERAGE), OR (II) ANY ONE OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR
COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT AND, IN EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE
COMMENCED BY ANY CREDITOR UPON SUCH JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD
OF 10 CONSECUTIVE DAYS DURING WHICH A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY
REASON OF A PENDING APPEAL OR OTHERWISE, IS NOT IN EFFECT; OR


(I)            ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN
OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE BORROWER UNDER TITLE IV OF ERISA TO THE PENSION PLAN,
MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD
AMOUNT, OR (II) THE BORROWER OR ANY ERISA AFFILIATE FAILS TO PAY WHEN DUE, AFTER
THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY INSTALLMENT PAYMENT WITH
RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201 OF ERISA UNDER A
MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE THRESHOLD AMOUNT; OR


(J)            INVALIDITY OF LOAN DOCUMENTS.  ANY PROVISION OF ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION IN FULL OF
ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR THE BORROWER OR
ANY OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY LOAN DOCUMENT, OR PURPORTS TO REVOKE,
TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT; OR


(K)           CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL.

50


--------------------------------------------------------------------------------





8.02        REMEDIES UPON EVENT OF DEFAULT.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Requisite Lenders,
take any or all of the following actions:


(A)           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS TO BE
TERMINATED, WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


(B)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWER; AND


(C)           EXERCISE ON BEHALF OF ITSELF AND THE LENDERS ALL RIGHTS AND
REMEDIES AVAILABLE TO IT AND THE LENDERS UNDER THE LOAN DOCUMENTS;

provided, however, that upon the occurrence of an Event of Default pursuant to
Sections 8.01(f) or (g) or the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.


8.03        APPLICATION OF FUNDS.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

51


--------------------------------------------------------------------------------





ARTICLE IX


ADMINISTRATIVE AGENT


9.01        APPOINTMENT AND AUTHORITY.

Each of the Lenders hereby irrevocably appoints Bank of America to act on its
behalf as the Administrative Agent hereunder and under the other Loan Documents
and authorizes the Administrative Agent to take such actions on its behalf and
to exercise such powers as are delegated to the Administrative Agent by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article are solely for the benefit
of the Administrative Agent and the Lenders, and the Borrower shall not have
rights as a third party beneficiary of any of such provisions.


9.02        RIGHTS AS A LENDER.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.


9.03        EXCULPATORY PROVISIONS.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Requisite Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the

52


--------------------------------------------------------------------------------




circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.


9.04        RELIANCE BY ADMINISTRATIVE AGENT.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.


9.05        DELEGATION OF DUTIES.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.


9.06        RESIGNATION OF ADMINISTRATIVE AGENT.

The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Requisite Lenders shall have the right, in consultation with the Borrower, to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States.  If no
such successor shall have been so appointed by the Requisite Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may on behalf of the Lenders, appoint a successor Administrative Agent meeting

53


--------------------------------------------------------------------------------




the qualifications set forth above; provided that if the Administrative Agent
shall notify the Borrower and the Lenders that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents and (2) all payments, communications and determinations provided to be
made by, to or through the Administrative Agent shall instead be made by or to
each Lender directly, until such time as the Requisite Lenders appoint a
successor Administrative Agent as provided for above in this Section.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.


9.07        NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.


9.08        NO OTHER DUTIES, ETC.

Anything herein to the contrary notwithstanding, none of the Arrangers,
Bookrunners, Syndication Agent or Documentation Agents listed on the cover page
hereof shall have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent or a Lender hereunder.


9.09        ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders  and the
Administrative Agent under Sections 2.10 and 10.04) allowed in such judicial
proceeding; and

54


--------------------------------------------------------------------------------




(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.


ARTICLE X


MISCELLANEOUS


10.01      AMENDMENTS, ETC.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower therefrom, shall be
effective unless in writing signed by the Requisite Lenders and the Borrower,
and acknowledged by the Administrative Agent, and each such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no such amendment, waiver or consent
shall:

(a)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

(b)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(c)           reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (iv) of the second proviso to this Section
10.01) any fees or other amounts payable hereunder (including pursuant to
Section 2.06) or under any other Loan Document without the written consent of
each Lender directly affected thereby; provided, however, that only the consent
of the Requisite Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;

(d)           change Section 2.14 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender;

(e)           change any provision of this Section or the definition of
“Requisite Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender; or

55


--------------------------------------------------------------------------------




(f)            release all or substantially all of the Guarantors from their
Guarantee without the written consent of each Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.  Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans and each
Lender acknowledges that the provisions of Section 1126(c) of the Bankruptcy
Code supersede the unanimous consent provisions set forth herein and (y) the
Requisite Lenders may consent to allow the Borrower to use cash collateral in
the context of a bankruptcy or insolvency proceeding.


10.02      NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATION.


(A)           NOTICES GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER
COMMUNICATIONS EXPRESSLY PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS
PROVIDED IN SUBSECTION (B) BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED
FOR HEREIN SHALL BE IN WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT
COURIER SERVICE, MAILED BY CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS
FOLLOWS, AND ALL NOTICES AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER
TO BE GIVEN BY TELEPHONE SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS
FOLLOWS:

(I)      IF TO THE BORROWER OR THE ADMINISTRATIVE AGENT, TO THE ADDRESS,
TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED FOR
SUCH PERSON ON SCHEDULE 10.02; AND

(II)     IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC
MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS HEREUNDER MAY BE DELIVERED OR FURNISHED BY ELECTRONIC COMMUNICATION
(INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES) PURSUANT TO PROCEDURES
APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE FOREGOING SHALL NOT
APPLY TO NOTICES TO ANY LENDER IF SUCH LENDER HAS NOTIFIED THE ADMINISTRATIVE
AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH ARTICLE BY ELECTRONIC
COMMUNICATION.  THE ADMINISTRATIVE AGENT OR THE BORROWER MAY, IN ITS DISCRETION,
AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC
COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF
SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

56


--------------------------------------------------------------------------------




Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(C)           CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWER AND THE
ADMINISTRATIVE AGENT MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER FOR
NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE
NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE BORROWER
AND THE ADMINISTRATIVE AGENT.


(D)           RELIANCE BY ADMINISTRATIVE AGENT AND LENDERS.  THE ADMINISTRATIVE
AGENT AND THE LENDERS SHALL BE ENTITLED TO RELY AND ACT UPON ANY NOTICES
(INCLUDING TELEPHONIC BRIDGE LOAN NOTICES) PURPORTEDLY GIVEN BY OR ON BEHALF OF
THE BORROWER EVEN IF (I) SUCH NOTICES WERE NOT MADE IN A MANNER SPECIFIED
HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR FOLLOWED BY ANY OTHER FORM OF
NOTICE SPECIFIED HEREIN, OR (II) THE TERMS THEREOF, AS UNDERSTOOD BY THE
RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF.  THE BORROWER SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT, EACH LENDER AND THE RELATED PARTIES OF EACH OF THEM
FROM ALL LOSSES, COSTS, EXPENSES AND LIABILITIES RESULTING FROM THE RELIANCE BY
SUCH PERSON ON EACH NOTICE PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWER. 
ALL TELEPHONIC NOTICES TO AND OTHER TELEPHONIC COMMUNICATIONS WITH THE
ADMINISTRATIVE AGENT MAY BE RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF
THE PARTIES HERETO HEREBY CONSENTS TO SUCH RECORDING.


10.03      NO WAIVER; CUMULATIVE REMEDIES.

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.


10.04      EXPENSES; INDEMNITY; DAMAGE WAIVER.


(A)           COSTS AND EXPENSES.  THE BORROWER SHALL PAY (I) ALL REASONABLE
OUT-OF-POCKET EXPENSES INCURRED BY THE AGENTS AND THEIR AFFILIATES (INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE
AGENT), IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR
HEREIN, DUE DILIGENCE, THE PREPARATION, NEGOTIATION, EXECUTION, DELIVERY AND
ADMINISTRATION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR ANY AMENDMENTS,
MODIFICATIONS OR WAIVERS OF THE PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY SHALL BE CONSUMMATED) AND (II) ALL
OUT-OF-POCKET EXPENSES INCURRED BY THE ADMINISTRATIVE AGENT OR ANY LENDER
(INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE
ADMINISTRATIVE AGENT OR ANY LENDER), IN CONNECTION WITH THE ENFORCEMENT OR
PROTECTION OF ITS RIGHTS (A) IN CONNECTION WITH THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER THIS SECTION, OR (B) IN CONNECTION
WITH THE LOANS MADE HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES
INCURRED DURING ANY WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH
LOANS.

57


--------------------------------------------------------------------------------



(B)           INDEMNIFICATION BY THE BORROWER.  THE BORROWER SHALL INDEMNIFY THE
ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER, THE AGENTS AND
THEIR AFFILIATES AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH
SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE
HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED
EXPENSES (INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY THIRD PARTY OR BY THE BORROWER ARISING OUT OF, IN CONNECTION WITH, OR AS A
RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE
PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR
THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, (II) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER
OR ANY OF ITS SUBSIDIARIES, OR (III) ANY ACTUAL OR PROSPECTIVE CLAIM,
LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY THE BORROWER, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR
RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT JURISDICTION BY
FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY THE
BORROWER AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH OF SUCH INDEMNITEE’S
OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF THE BORROWER HAS
OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT IN ITS FAVOR ON SUCH CLAIM AS
DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT THE BORROWER FOR ANY
REASON FAILS TO INDEFEASIBLY PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B)
OF THIS SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT
THEREOF) OR ANY RELATED PARTY OF ANY OF THE FOREGOING AND WITHOUT RELIEVING THE
BORROWER OF ITS OBLIGATIONS WITH RESPECT THERETO, EACH LENDER SEVERALLY AGREES
TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR SUCH RELATED
PARTY, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE PERCENTAGE (DETERMINED AS OF
THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY PAYMENT IS
SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE UNREIMBURSED EXPENSE OR
INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED EXPENSE, AS THE CASE MAY
BE, WAS INCURRED BY OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT (OR ANY SUCH
SUB-AGENT), OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) IN CONNECTION WITH SUCH CAPACITY. 
THE OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION (C) ARE SUBJECT TO THE
PROVISIONS OF SECTION 2.13(D).


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE BORROWER SHALL NOT ASSERT, AND HEREBY WAIVES,
ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR THE USE OF THE PROCEEDS
THEREOF.  NO INDEMNITEE REFERRED TO IN SUBSECTION (B) ABOVE SHALL BE LIABLE FOR
ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT, THE REPLACEMENT OF ANY LENDER, THE
TERMINATION OF THE COMMITMENTS AND THE REPAYMENT, SATISFACTION OR DISCHARGE OF
ALL THE OTHER OBLIGATIONS.

58


--------------------------------------------------------------------------------





10.05      PAYMENTS SET ASIDE.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.


10.06      SUCCESSORS AND ASSIGNS.


(A)           SUCCESSORS AND ASSIGNS GENERALLY.  THE PROVISIONS OF THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY, EXCEPT THAT
NEITHER THE BORROWER NOR ANY OTHER LOAN PARTY MAY ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF
THE ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY ASSIGN OR OTHERWISE
TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT (I) TO AN ASSIGNEE IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (B) OF THIS SECTION, (II) BY WAY OF
PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (D) OF THIS
SECTION, (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST SUBJECT TO
THE RESTRICTIONS OF SUBSECTION (F) OF THIS SECTION, OR (IV) TO AN SPC IN
ACCORDANCE WITH THE PROVISIONS OF SUBSECTION (H) OF THIS SECTION (AND ANY OTHER
ATTEMPTED ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID). 
NOTHING IN THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER
UPON ANY PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D)
OF THIS SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED
PARTIES OF EACH OF THE ADMINISTRATIVE AGENT AND THE LENDERS) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND THE LOANS AT THE
TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL BE SUBJECT TO THE
FOLLOWING CONDITIONS:

(i)      Minimum Amounts.

(A)          IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S COMMITMENT AND THE LOANS AT THE TIME OWING TO IT OR IN THE
CASE OF AN ASSIGNMENT TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND,
NO MINIMUM AMOUNT NEED BE ASSIGNED; AND

(B)           IN ANY CASE NOT DESCRIBED IN SUBSECTION (B)(I)(A) OF THIS SECTION,
THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE COMMITMENT IS NOT THEN IN EFFECT, THE
PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT, DETERMINED AS OF

59


--------------------------------------------------------------------------------




THE DATE THE ASSIGNMENT AND ASSUMPTION WITH RESPECT TO SUCH ASSIGNMENT IS
DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF “TRADE DATE” IS SPECIFIED IN THE
ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE DATE, SHALL NOT BE LESS THAN
$2,500,000 UNLESS EACH OF THE ADMINISTRATIVE AGENT AND, SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THE BORROWER OTHERWISE CONSENTS (EACH
SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED); PROVIDED, HOWEVER,
THAT CONCURRENT ASSIGNMENTS TO MEMBERS OF AN ASSIGNEE GROUP AND CONCURRENT
ASSIGNMENTS FROM MEMBERS OF AN ASSIGNEE GROUP TO A SINGLE ASSIGNEE (OR TO AN
ASSIGNEE AND MEMBERS OF ITS ASSIGNEE GROUP) WILL BE TREATED AS A SINGLE
ASSIGNMENT FOR PURPOSES OF DETERMINING WHETHER SUCH MINIMUM AMOUNT HAS BEEN MET.

(ii)     Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;

(iii)    Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)          THE CONSENT OF THE BORROWER (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (1) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (2) SUCH ASSIGNMENT
IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND; AND

(B)           THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED IF SUCH ASSIGNMENT IS TO A
PERSON THAT IS NOT A LENDER, AN AFFILIATE OF SUCH LENDER OR AN APPROVED FUND
WITH RESPECT TO SUCH LENDER.

(iv)    Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment.  The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

(v)     No Assignment to the Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(vi)    No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

60


--------------------------------------------------------------------------------





(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWER, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS OWING TO, EACH LENDER
PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”).  THE ENTRIES IN
THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER
PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR ALL PURPOSES OF THIS
AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER AND ANY LENDER (WITH RESPECT TO ITS OWN
INTEREST ONLY), AT ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE
PRIOR NOTICE.


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWER OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR THE BORROWER OR ANY OF THE
BORROWER’S AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS OWING TO IT;
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant.  Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWER IS NOTIFIED OF THE
PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A
LENDER.


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.

61


--------------------------------------------------------------------------------





(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


(H)           SPECIAL PURPOSE FUNDING VEHICLES.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, ANY LENDER (A “GRANTING LENDER”) MAY GRANT TO A
SPECIAL PURPOSE FUNDING VEHICLE IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME
BY THE GRANTING LENDER TO THE ADMINISTRATIVE AGENT AND THE BORROWER (AN “SPC”)
THE OPTION TO PROVIDE ALL OR ANY PART OF ANY LOAN THAT SUCH GRANTING LENDER
WOULD OTHERWISE BE OBLIGATED TO MAKE PURSUANT TO THIS AGREEMENT; PROVIDED THAT
(I) NOTHING HEREIN SHALL CONSTITUTE A COMMITMENT BY ANY SPC TO FUND ANY LOAN,
AND (II) IF AN SPC ELECTS NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO MAKE
ALL OR ANY PART OF SUCH LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE
SUCH LOAN PURSUANT TO THE TERMS HEREOF OR, IF IT FAILS TO DO SO, TO MAKE SUCH
PAYMENT TO THE ADMINISTRATIVE AGENT AS IS REQUIRED UNDER SECTION 2.13(B)(II). 
EACH PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO ANY SPC NOR THE
EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR EXPENSES OR
OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER THIS
AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 3.04), (II) NO SPC SHALL BE
LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT FOR
WHICH A LENDER WOULD BE LIABLE, AND (III) THE GRANTING LENDER SHALL FOR ALL
PURPOSES, INCLUDING THE APPROVAL OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION
OF ANY PROVISION OF ANY LOAN DOCUMENT, REMAIN THE LENDER OF RECORD HEREUNDER. 
THE MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE
GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH
GRANTING LENDER.  IN FURTHERANCE OF THE FOREGOING, EACH PARTY HERETO HEREBY
AGREES (WHICH AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT) THAT,
PRIOR TO THE DATE THAT IS ONE YEAR AND ONE DAY AFTER THE PAYMENT IN FULL OF ALL
OUTSTANDING COMMERCIAL PAPER OR OTHER SENIOR DEBT OF ANY SPC, IT WILL NOT
INSTITUTE AGAINST, OR JOIN ANY OTHER PERSON IN INSTITUTING AGAINST, SUCH SPC ANY
BANKRUPTCY, REORGANIZATION, ARRANGEMENT, INSOLVENCY, OR LIQUIDATION PROCEEDING
UNDER THE LAWS OF THE UNITED STATES OR ANY STATE THEREOF.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY SPC MAY (I) WITH NOTICE TO, BUT
WITHOUT PRIOR CONSENT OF THE BORROWER AND THE ADMINISTRATIVE AGENT AND WITH THE
PAYMENT OF A PROCESSING FEE IN THE AMOUNT OF $3,500 (WHICH PROCESSING FEE MAY BE
WAIVED BY THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION), ASSIGN ALL OR ANY
PORTION OF ITS RIGHT TO RECEIVE PAYMENT WITH RESPECT TO ANY LOAN TO THE GRANTING
LENDER AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION
RELATING TO ITS FUNDING OF LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER
OR PROVIDER OF ANY SURETY OR GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO
SUCH SPC.


(I)            [INTENTIONALLY OMITTED].


10.07      TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective

62


--------------------------------------------------------------------------------




assignee of or Participant in, any of its rights or obligations under this
Agreement or (ii) any actual or prospective counterparty (or its advisors) to
any swap or derivative transaction relating to the Borrower and its obligations,
(g) with the consent of the Borrower, (h) to the extent such Information (x)
becomes publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower that the Administrative Agent, any such Lender reasonably believes is
not bound by a duty of confidentiality to the Borrower or (i) as reasonably
required by any Lender or other Person providing financing to such Lender
(provided such Lenders or other Persons are advised of the confidential nature
of such information and agree to keep such information confidential).

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Borrower or any Subsidiary, provided that, in the
case of information received from the Borrower or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.


10.08      RIGHT OF SETOFF.

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower against any and all of the obligations of
the Borrower now or hereafter existing under this Agreement or any other Loan
Document to such Lender, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of each Lender and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender or their respective
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.


10.09      INTEREST RATE LIMITATION.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

63


--------------------------------------------------------------------------------





10.10      COUNTERPARTS; INTEGRATION; EFFECTIVENESS.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.


10.11      SURVIVAL OF REPRESENTATIONS AND WARRANTIES.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.


10.12      SEVERABILITY.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


10.13      REPLACEMENT OF LENDERS.

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 10.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a)           the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.06(b);

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

64


--------------------------------------------------------------------------------




(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)           such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.


10.14      GOVERNING LAW; JURISDICTION; ETC.


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO
CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.


(B)           SUBMISSION TO JURISDICTION.  EACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

65


--------------------------------------------------------------------------------





(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.


10.15      WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.


10.16      NO ADVISORY OR FIDUCIARY RESPONSIBILITY.

In connection with all aspects of each transaction contemplated hereby, the
Borrower and each other Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) the credit facilities provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Borrower, each other Loan Party and their respective Affiliates, on
the one hand, and the Administrative Agent and each Arranger, on the other hand,
and the Borrower and each other Loan Party is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents (including any
amendment, waiver or other modification hereof or thereof); (ii) in connection
with the process leading to such transaction, the Administrative Agent and each
Arranger is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower, any other Loan Party or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent nor any Arranger has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower or any other Loan Party with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or any Arranger has advised or
is currently advising the Borrower, any other Loan Party or any of their
respective Affiliates on other matters) and neither the Administrative Agent nor
any Arranger has any obligation to the Borrower, any other Loan Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent nor any
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  Each of the Borrower and the other Loan Parties
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Administrative Agent and the Arrangers with respect
to any breach or alleged breach of agency or fiduciary duty.

66


--------------------------------------------------------------------------------





10.17      USA PATRIOT ACT NOTICE.

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act.


10.18      DELIVERY OF SIGNATURE PAGE.

Each Lender to become a party to this Agreement on the date hereof shall do so
by delivering to the Administrative Agent a counterpart of this Agreement duly
executed by such Lender.


ARTICLE XI


GUARANTY


11.01      THE GUARANTY.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or a Treasury
Management Agreement, and the Administrative Agent as hereinafter provided, as
primary obligor and not as surety, the prompt payment of the Obligations in full
when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) strictly in
accordance with the terms thereof.  The Guarantors hereby further agree that if
any of the Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration as a mandatory cash
collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) in accordance with the terms of such extension
or renewal.

Notwithstanding any provision to the contrary herein or in any other of the Loan
Documents or Swap Contracts or Treasury Management Agreements, the obligations
of each Guarantor under this Agreement and the other Loan Documents shall be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable state law.


11.02      OBLIGATIONS UNCONDITIONAL.

The obligations of the Guarantors under Section 11.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law,

67


--------------------------------------------------------------------------------




irrespective of any other circumstance whatsoever which might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor
(other than the payment of the Obligations), it being the intent of this Section
11.02 that the obligations of the Guarantors hereunder shall be absolute and
unconditional under any and all circumstances (other than the payment of the
Obligations).  Each Guarantor agrees that such Guarantor shall not exercise any
right of subrogation, indemnity, reimbursement or contribution against the
Borrower or any other Guarantor for amounts paid under this Article XI until
such time as the Obligations have been fully satisfied.  Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter or
impair the liability of any Guarantor hereunder which shall remain absolute and
unconditional as described above:

(a)           at any time or from time to time, without notice to any Guarantor,
the time for any performance of or compliance with any of the Obligations shall
be extended, or such performance or compliance shall be waived;

(b)           any of the acts mentioned in any of the provisions of any of the
Loan Documents, any Swap Contract or any Treasury Management Agreement between
any Lender and any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents or such Swap Contracts shall be done or
omitted;

(c)           the maturity of any of the Obligations shall be accelerated, or
any of the Obligations shall be modified, supplemented or amended in any
respect, or any right under any of the Loan Documents, any Swap Contract or any
Treasury Management Agreement between any Lender and any Affiliate of a Lender,
or any other agreement or instrument referred to in the Loan Documents or such
Swap Contracts or such Treasury Management Agreements shall be waived or any
other guarantee of any of the Obligations or any security therefor shall be
released, impaired or exchanged in whole or in part or otherwise dealt with;

(d)           any Lien granted to, or in favor of, the Administrative Agent or
any Lender or Lenders as security for any of the Obligations shall fail to
attach or be perfected; or

(e)           any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, any law, regulation, decree or order of any jurisdiction or any
event affecting any term of the Obligations and any requirement that the
Administrative Agent or any Lender exhaust any right, power or remedy or proceed
against any Person under any of the Loan Documents, any Swap Contract or any
Treasury Management Agreement between any Consolidated Party and any Lender, or
any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents or such Swap Contracts or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.


11.03      REINSTATEMENT.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will

68


--------------------------------------------------------------------------------




indemnify the Administrative Agent and each Lender within 10 days of written
demand (together with back up documentation supporting such reimbursement) for
all reasonable costs and expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by the Administrative Agent or such
Lender in connection with such rescission or restoration, including any such
costs and expenses incurred in defending against any claim alleging that such
payment constituted a preference, fraudulent transfer or similar payment under
any bankruptcy, insolvency or similar law.


11.04      CERTAIN ADDITIONAL WAIVERS.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 11.02 and through the exercise of rights of
contribution pursuant to Section 11.06.


11.05      REMEDIES.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 8.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section
8.02) for purposes of Section 11.01 notwithstanding any stay, injunction or
other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 11.01.


11.06      RIGHTS OF CONTRIBUTION.

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law.  Such contribution
rights shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been fully satisfied, and none of the
Guarantors shall exercise any such contribution rights relating to payments made
hereunder until the Obligations have been fully satisfied.


11.07      GUARANTEE OF PAYMENT; CONTINUING GUARANTEE.

The guarantee in this Article XI is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

69


--------------------------------------------------------------------------------


Each of the parties hereto have caused a counterpart of this Agreement to be
duly executed as of the date first above written.

 

HEALTH CARE PROPERTY INVESTORS, INC.,

 

as Borrower

 

 

 

 

 

By:

/s/ Edward J. Henning

 

Name:

Edward J. Henning

 

Title:

Authorized Signatory

 


--------------------------------------------------------------------------------




 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

 

 

 

By:

/s/ Angela Lau

 

 

Name:

Angela Lau

 

 

Title:

Asistant Vice President

 

 

 

 

 

 



BANK OF AMERICA, N.A.,
as a Lender

 

 

 

 

 

 

 

By:

/s/ Joseph L. Corah

 

 

Name:

Joseph L. Corah

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

BANC OF AMERICA SECURITIES LLC,
as a Joint Lead Arranger and Joint Bookrunner

 

 

 

 

 

 

 

By:

/s/ Robert N. Allen

 

 

Name:

Robert N. Allen

 

 

Title:

Principal

 


--------------------------------------------------------------------------------




 

UBS LOAN FINANCE LLC,
as a Lender

 

 

 

 

 

 

 

By:

/s/ Richart L. Taviow

 

 

Name:

Richart L. Taviow

 

 

Title:

Director
Banking Products
Services, US

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director
Banking Products
Services, US

 

 

 

 

 

 

 

UBS SECURITIES LLC,
as a Joint Lead Arranger, Joint Bookrunner and Syndication Agent

 

 

 

 

 

 

By:

/s/ Richart L. Taviow

 

 

Name:

Richart L. Taviow

 

 

Title:

Director
Banking Products
Services, US

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director
Banking Products
Services, US

 


--------------------------------------------------------------------------------




 

JPMORGAN CHASE BANK, N.A.,
as a Co-Documentation Agent and Lender

 

 

 

 

 

 

By:

/s/ Susan M. Tate

 

Name:

Susan M. Tate

 

Title:

Vice President

 

 

 

 

 

 

 

J.P. MORGAN SECURITIES INC.,
as Joint Bookrunner

 

 

 

 

 

 

 

By:

/s/ John J Regan Jr

 

 

Name:

John J Regan Jr

 

 

Title:

Managing Director

 


--------------------------------------------------------------------------------




 

BARCLAYS BANK PLC,
as Co-Documentation Agent and a Lender

 

 

 

 

 

 

 

By:

/s/ Douglas Bernegger

 

 

Name:

Douglas Bernegger

 

 

Title:

Director

 

 

 

 

 

 

 

 

BARCLAYS CAPITAL,
as Joint Bookrunner

 

 

 

 

 

 

By:

/s/ Douglas Bernegger

 

 

Name:

Douglas Bernegger

 

 

Title:

Director

 


--------------------------------------------------------------------------------




 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent and a Lender

 

 

 

 

 

 

By:

/s/ James S. Conville

 

 

Name:

James S. Conville

 

 

Title:

Assistant Vice President

 


--------------------------------------------------------------------------------